11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 1 of 67

Shilpa A. Coorg (SBN: 278034) ORIG GINAL
SCoorg@winston.com Fil HE D
WINSTON & STRAWN LLP
333 S Grand Ave. AD, R o7 200
Los Angeles, CA 90071
Tel: (213) 615-1700 CLE ERK u Us !

NORTHERN 4S BS Sou
Counsel for Movant ALIFORNIA

CHARTER COMMUNICATIONS, INC.

UNITED STATES DISTRICT COURT

  

 

NORTHERN DISTRICT OF CALIFORNIA VK dD
SAN JOSE DIVISION
CHARTER COMMUNICATIONS, INC., )
Movant, aX Y
)
Vv. ) DECLARATION OF SHILPA A. COORG
) INSUPPORT OF MOTION TO
AUDIBLE MAGIC, INC. ) COMPEL COMPLIANCE WITH
) SUBPOENA DUCES TECUM
Respondent. ) Sy
)
I, Shilpa A. Coorg, declare as follows:
1. I am an associate of the firm Winston & Strawn LLP, attorneys of record for Charter

Communications, Inc. (“Charter”). I submit this declaration in support of Charter’s Motion to
Compel Audible Magic (the “Motion”). I have personal knowledge of all facts stated in this
declaration, and if called upon as a witness, I could and would competently testify thereto.

2. Attached hereto as Exhibit 1 is a true and correct copy of Charter’s subpoena duces
tecum, along with Attachment A to the subpoena duces tecum, served to Audible Magic pursuant to
Fed. R. Civ. P. 45 on December 20, 2019. Exhibit 1 omits the exhibit to Attachment A to the
subpoena (referred to in Attachment A as “Exhibit 1”) that lists the works-in-suit in the underlying
litigation. |

3. Attached hereto as Exhibit 2 is a true and correct copy of Audible Magic’s objections
and responses to Charter’s subpoena duces tecum.

4. Attached hereto as Exhibit 3 is a true and correct copy of correspondence dated

1

DECLARATION OF SHILPA A. COORG IN SUPPORT OF
MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 2 of 67

4/15/2020 and prior, between myself on behalf of Charter, and Josh Rychlinski, counsel for Audible
Magic.

5. Attached hereto as Exhibit 4 is a true and correct copy of correspondence dated
4/6/2020 and prior, between myself on behalf of Charter, and Josh Rychlinski, counsel for Audible
Magic.

6. Following service of Audible Magic’s subpoena responses, the parties met and
conferred by phone and by email, and largely came to agreement regarding the scope of production,
pending Charter’s review of Audible Magic’s produced documents.

7 On April 10", I attempted to contact Mr. Rychlinksi by phone to discuss the timing of
Audible Magic’s production. Mr. Rychlinski did not pick up, and I left a voicemail message
requesting that he return my call. Mr. Rychlinski did not return my call, and I followed up with an
email. Mr. Rychlinski responded on April 13" indicating that Audible Magic was “working on
finalizing the production and [] will keep you apprised of our progress.” (See supra, Exhibit 3 at
2.)

I declare under penalty of perjury under the law of the United States that the foregoing is
true and correct.

Executed this 21st day of April 2020 at Los Angeles, California.

s/ Shilpa A. Coorg

Shilpa A. Coorg (SBN: 278034)
SCoorg@winston.com
WINSTON & STRAWN LLP
333 S Grand Ave.

Los Angeles, CA 90071

Tel: (213) 615-1700

Counsel for Movant
Charter Communications, Inc.

2

 

 

 

DECLARATION OF SHILPA A. COORG IN SUPPORT OF
MOTION TO COMPEL COMPLIANCE WITH SUBPOENA DUCES TECUM

 
10
1
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26
27
28

 

 

Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 3 of 67

CERTIFICATE OF SERVICE

I hereby certify that I have made service of the Declaration of Shilpa A. Coorg in Support
of Motion to Compel Compliance with Subpoena Duces Tecum by e-mail on April 21, 2020 and by
placing these same documents in the United States mail on April 21, 2020, first class, postage

prepaid, to the following:

Joshua M. Rychlinski

Cromwell & Moring LLP

1001 Pennsylvania Avenue NW
Washington DC 20004

(202) 624-2688

jrychlinski@cromwell.com

Counsel for Respondent Audible Magic, Inc.

s/ Shilpa A. Coorg
Shilpa A. Coorg

 
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 4 of 67

Exhibit 1
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 5 of 67

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
DISTRICT OF COLORADO
Warner Records Inc. (f/k/a Warner Bros. Records Inc.) et al., )
Plaintiff )
v. ) Civil Action No. 19-cv-00874-RBJ-MEH
)
Charter Communications, Inc. )
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Audible Magic Corporation, c/o Corp2000, 720 14th Street, Sacramento, CA 95814

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Attachment A

 

Place: Winston & Strawn LLP Date and Time:
333 S. Grand Avenue, 38th Floor .
Los Angeles, California 94111 OLA 6H2020 5:00 pn

 

 

C1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Pe Date and Time:

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena, and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 12/20/2019

 

 

 

CLERK OF COURT
OR
/s/ Erin R. Ranahan
Signature of Clerk or Deputy Clerk Attorney’s signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Charter
Communications, Inc. , who issues or requests this subpoena, are:

 

Erin Ranahan, Winston & Strawn LLP, 333 S. Grand Ave., 38th Floor, Los Angeles, CA 90071, (213) 615-1750

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 6 of 67

‘

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 19-cv-00874-RBJ-MEH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, ifany) | Audible Magic Corp.

 

on (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

© I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 7 of 67

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attomey’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 8 of 67

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

WARNER RECORDS INC. (f/k/a WARNER
BROS. RECORDS INC.), et al.,

Plaintiffs,
2 Case No. 19-cv-00874-RBJ-MEH

CHARTER COMMUNICATIONS, INC.,

Defendant.

 

 

ATTACHMENT A TO THE SUBPOENA TO PRODUCE
DOCUMENTS AND THINGS TO AUDIBLE MAGIC CORP.

DEFINITIONS

1. “You,” or “Your” shall refer to Audible Magic Corp., and/or any of its
representatives, all past and present predecessors, successors, subsidiaries, affiliates, and parent
companies, and all past and present directors, officers, partners, employees, agents,
representatives, or persons acting on behalf of the forgoing entities.

Qi “Charter” shall refer to Defendant Charter Communications, Inc.

3. “Plaintiff(s)” shall refer to any or all of Warner Records Inc. (f/k/a Warner Bros.
Records Inc.), Atlantic Recording Corporation, Bad Boy Records LLC, Elektra Entertainment
Group Inc., Fueled By Ramen LLC, Nonesuch Records Inc.,, Roadrunner Records, Inc., WEA
International Inc., Warner Chappell Music, Inc. (f/k/a Warner/Chappell Music, Inc.), Warner-
Tamerlane Publishing Corp., WB Music Corp., W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.),
Unichappell Music Inc., Rightsong Music Inc., Cotillion Music, Inc., Intersong U.S.A., Inc., Sony
Music Entertainment, Arista Music, Arista Records LLC, LaFace Records LLC, Provident Label
Group, LLC, Sony Music Entertainment US Latin, Volcano Entertainment III, LLC, Zomba

Recordings LLC, Sony/ATV Music Publishing LLC, EMI Al Gallico Music Corp., EMI Algee
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 9 of 67

Music Corp., EMI April Music Inc., EMI Blackwood Music Inc., Colgems-EMI Music Inc., EMI
Consortium Music Publishing Inc. d/b/a EMI Full Keel Music, EMI Consortium Songs, Inc.,
individually and d/b/a EMI Longitude Music, EMI Entertainment World Inc. d/b/a EMI Foray
Music, EMI Jemaxal Music Inc., EMI Feist Catalog Inc., EMI Miller Catalog Inc., EMI Mills
Music, Inc., EMI Unart Catalog Inc., EMI U Catalog Inc., Jobete Music Co. Inc., Stone Agate
Music, Screen Gems-EMI Music Inc., Stone Diamond Music Corp., UMG Recordings, Inc.,
Capitol Records, LLC, Universal Music Corp., Universal Music — Mgb Na LLC, Universal Music
Publishing Inc., Universal Music Publishing Ab, Universal Music Publishing Limited, Universal
Music Publishing Mgb Limited, Universal Music — Z Tunes LLC, Island Music Limited,
Polygram Publishing, Inc., and Songs Of Universal, Inc.

4. “Communication” shall mean the transmittal of information (in the form of facts,
ideas, inquiries, or otherwise), whether orally, in writing, or otherwise, including but not limited to
written correspondence, reports, mailings, conversations, meetings, letters, notes, recordings, and
telegraphic, facsimile, telex or computer-assisted electronic messages (including but not limited to
e-mail, text messaging, instant messaging, VoIP calls, video conferencing, and posts on social
media platforms or blogs).

5. “Copyright Works” shall refer to any or all of the works listed in Exhibit 1,
attached hereto.

6. “Document” as used herein shall have the broadest possible construction under the
Federal Rules of Civil Procedure.

7. “ISP” shall refer to Internet Service Provider.

8. “RIAA” shall refer to any or all of the Recording Industry Association of America
and its predecessors, successors, subsidiaries, affiliates, members, shareholders, directors, officers,

past and present employees, agents, representatives, consultants, and any other person or entity
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 10 of 67

acting, or purporting to act, on RIAA’s behalf.

9. “MarkMonitor” shall refer to MarkMonitor, Inc., and its predecessors, successors,
subsidiaries, affiliates, members, shareholders, directors, officers, past and present employees,
agents, representatives, consultants, and any other person or entity acting or purporting to act, on
MarkMonitor’s behalf.

10. “Peer-to-peer file sharing technologies” shall include websites, other locations on
the Internet or other networks, services, products, applications, apps, software, hardware,
programs or programming, code, computer-based products, and/or any similar or related program,
product or technology that are or may be used to electronically transfer and/or electronically share
files among users, including those that utilize BitTorrent technology or other related protocols
including, without limitation, uTorrent, eMule, and DC++.

11. “Person” shall refer to any natural person, firm, association, partnership,
government agency, or other entity and its officers, directors, partners, employees, former
employees, representatives and agents.

12. “Your System” shall refer to Your system for fingerprinting, identifying, and/or
verifying copyright works.

13. “This litigation” shall refer to Warner Records Inc. (f/k/a Warner Bros. Records
Inc.), et al. v. Charter Communications, Inc., Case No. 19-cv-00874-RBJ-MEH, pending in the
United States District Court for the District of Colorado.

14. “And” and “or” shall be construed conjunctively or disjunctively as necessary to
bring within the scope of the discovery request all responses that might otherwise be construed to
be outside of its scope, and the use of the singular form of any word includes the plural and vice
versa.

15. “Any” and “all” shall mean one or more.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 11 of 67

16. “Date” shall mean the exact day, month and year, if ascertainable; and if not
ascertainable, the closest approximation that can be made by means of relationship to other events,
locations or matters.

17. “Reflecting,” “referring,” “relating to,” “concerning” or any derivation thereof
shall mean, without limitation, consisting of, constituting, containing, mentioning, describing,
summarizing, evidencing, listing, indicating, analyzing, explaining, supporting, undermining,
contradicting, concerning, pertaining to, prepared in connection with, used in preparation for, or
being in any way legally, logically, or factually connected with the matter discussed.

18. “Including” shall mean without limitation.

19. “Writings,” “recordings,” and “photographs” are defined to be synonymous in
meaning and equal in scope to the usage of those terms in Fed. R. Evid. 1001.

20. Unless the request specifically states otherwise, references to the singular shall
include the plural and vice versa; references to one gender shall include the other gender;
references to the past including the present and vice versa; and disjunctive terms include the
conjunctive and vice versa.

INSTRUCTIONS

1. Each requested document shall be produced in its entirety, including all
attachments and enclosures. If a portion of a document is responsive to a request, produce the
entire document, including all attachments, enclosures, “post-it”-type notes, and any other matter
physically attached to the document. If a document responsive to any request cannot be produced
in full, it shall be produced to the extent possible with an explanation stating why production of

the remainder is not possible.

2. Furnish all available documents in Your possession, custody, or control. You must

search computerized files, emails, voice mails, work files, desk files, calendars and diaries, and
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 12 of 67

any other locations and sources if the requested materials might plausibly exist there.

Be If You do not possess information to answer any request for documents, You are

under a duty to make a reasonable effort to obtain such information.

4, Produce electronic records and computerized information in an intelligible format,
together with a description of the system from which they came, sufficient to permit rendering the

records and information intelligible.

5. Select and number the documents with sufficient information to ensure

identification of the source and sequence of each document.

6. If, in responding these document requests, You assert a privilege to any particular
request, You must identify the nature of the privilege (including attorney work product) that is
being claimed, and, if the privilege is governed by state law, indicate the state’s privilege rule
being invoked. In addition, You must sufficiently describe and identify the privilege to permit Cox

and the Court to make an informed decision as to whether the matter is indeed privileged.

Te If You seek to withhold any information based on some limitation of discovery
(including, but not limited to, a claim of privilege) applicable to any document, provide all parts
of the document within the scope of the requests that are not subject to privilege. For each item of
information contained in a document to which You claim privilege, provide at least the following:

a) the privilege You are asserting and the factual basis;
b) the names and positions of the author of the document and all other

persons participating in the preparation of the document;
c) the name and position of each individual or other person who received the
information in the document;

d) the date of the document;
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 13 of 67

e) a description of any accompanying material transmitted with or attached to

such document;

f) the number of pages in the document;

g) the particular request to which the document is responsive;

h) whether the document has any discussion of business or non-legal matters;
and

i) the steps You took to ensure the confidentiality of the document.

For email or message threads that contain multiple emails/messages, provide the above

information for each email/message.

8. If Your response to a particular request is a statement that You lack the ability to
furnish documents in that request, You must specify whether the inability to comply is because the
particular item of information never existed, has been destroyed, has been lost, misplaced, or
stolen, or has never been, or is no longer in Your possession, custody, or control, in which case
identify the name and address of any person or entity You know or believe to have possession,

custody, or control of that information.

9. If a document once existed and has later been lost, destroyed, or otherwise missing,

please identify the document and state the details concerning the disposition of the document.

10. If, in responding to these document requests, You claim any ambiguity in
interpreting either a request or a definition or instruction applicable thereto, such claim shall not
be utilized by You as a basis for refusing to respond, but You shall set forth as part of Your
response to the request the language deemed to be ambiguous and the interpretation You choose to

use in responding to the request.

11. If You have a good-faith objection to any request or any part of any request, state

the specific nature of the objection and whether it applies to the entire request or to specific parts
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 14 of 67

of a request. If the objection relates to only a part or parts of a request, identify the objectionable

part or parts and identify or produce any and all documents responsive to the remaining parts.

12. Unless otherwise specified in the Request, the time period for each of the Requests

shall run from January 1, 2008 to present.

REQUESTS FOR PRODUCTION

1. All Documents and Communications concerning any agreement between You and
any Plaintiff(s).

2. All Documents and Communications concerning any agreement between You and
the RIAA.

3. All Documents and Communications concerning any agreement between You and
MarkMonitor.

4. All Communications between You and any of Charter’s subscribers.

5. Any presentation, solicitation, or proposal to MarkMonitor or the RIAA concerning

Your System.

6. All Communications between You and Plaintiffs concerning the Copyright Works.
7. All Communications between You and the RIAA concerning the Copyright Works.
8. All Communications between You and the RIAA concerning the functionality or

operation of Your System, including any promotional or marketing materials, manuals, data
sheets, or any other technical materials provided to MarkMonitor.

9. All Communications between You and MarkMonitor concerning the Copyright
Works.

10. All Communications between You and MarkMonitor concerning the functionality
or operation of Your System, including any promotional or marketing materials, manuals, data

sheets, or any other technical materials provided to MarkMonitor.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 15 of 67

11. All Documents provided by the RIAA, Plaintiffs, MarkMonitor, or any other third
party to You concerning the fingerprinting, identifying, or verifying alleged instances of copyright
infringement of the Copyright Works, including a copy of any database containing reference
copies of Copyright Works or digital fingerprints of Copyright Works and any communications
between you and RIAA, Plaintiffs, MarkMonitor, or any other third party concerning any such
database.

12. Copies of all files, or portions, or derivatives thereof (including any hashes, digital
fingerprints, or checksums of files or portions of files) used by You as a reference for the purposes
of fingerprinting, identifying, or verifying that files or digital fingerprints submitted by
MarkMonitor are copies of the Copyright Works, and documents sufficient to identify the source
of those copies.

13. All documents concerning the “level” or “type” of matching performed by You.

14. Copies of all files, or portions or derivatives thereof (including any hashes, digital
fingerprints, or checksums of files or portions of files), submitted to you by MarkMonitor for the
purpose of utilizing Your System to determine whether the submitted file matched any file or
digital fingerprint or any file in any database maintained by you.

15. Any databases, indices, or other repositories of information concerning the results
of any fingerprinting, identification, and/or verification conducted by Your System of any files or
portions or derivatives thereof (including hashes, digital fingerprints, or checksums of file or
portions of files) submitted to you by MarkMonitor on behalf of RIAA or any of the Plaintiffs,
including but not limited to “transaction logs” memorializing the results of such results.

16. Documents sufficient to show the operation of Your process of matching or
comparing files with copies of the Copyright Works.

17. Documents sufficient to show the settings of any threshold parameters and/or
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 16 of 67

configurations in Your System, including the duration of the audio clips that were compared.

18. All Documents and Communications, including data, sent from You to
MarkMonitor concerning Your System’s fingerprinting, identification, or verification of the files
or derivatives thereof sent to you by MarkMonitor on behalf of RIAA or any of the Plaintiffs.

19. All Documents and Communications, including data, compiled or generated by
You concerning Your System’s fingerprinting, identification, or verification of the files or
derivatives thereof sent to you by MarkMonitor on behalf of RIAA or any of the Plaintiffs.

20. The source code for one copy of each version of Your System that was in use from
March 2013 to May 2016 and that was used to fingerprint, identify, and/or verify the Copyright
Works.

21. One copy of executable code of each version of Your System that was in use from
March 2013 to May 2016, as it was configured during the period of March 2013 to May 2016, and
in executable format/form.

22. All Documents concerning the configuration of Your System, including thresholds
and settings, and any changes to the configurations of Your System during the period of march
2013 and May 2016.

23. All Documents concerning the revision history of Your System and the associated
source code.

24. All guidelines, manuals, and other documents concerning the operation of Your
System.

25. Documents sufficient to show payments made to You from any Plaintiff(s), the
RIAA, and/or MarkMonitor for Your services relating to the fingerprinting, identification, and/or
verification of files or derivatives thereof submitted to you by MarkMonitor for determination as

to whether said files or derivatives thereof are copies of the Copyright Works, including billing
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 17 of 67

records.

26. All Documents and Communications concerning the efficacy of Your System,
including its flaws, weaknesses, the need for potential improvements, false positives, and any
proposed and/or implemented remediation of any such flaws or weaknesses.

27. All Documents, including but not limited to analyses and reports, concerning the
accuracy of your system, including false positives rates associated with Your System.

28. All Documents concerning any financial interest, whether actual or contingent,
You have in an actual or potential recovery by any Plaintiff or group of Plaintiffs in this litigation.

29. All Documents concerning any proposed agreement between one or more
copyright owners, and one or more ISP’s, concerning the handling of notices of copyright
infringement.

30. All Documents and Communications concerning any limits on the number of
copyright infringement notices accepted by any ISP.

31. All Documents constituting, comprising, or evidencing Your policies for document

management, preservation, storage, indexing, and disposal.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 18 of 67

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address) FOR COURT USE ONLY
Erin R. Ranahan,Esq | SBN: Bar No.235286

WINSTON & STRAWN LLP

333 S Grand Avenue 37th Floor Los Angeles, CA 90071

TELEPHONE NO.: (213) 615-1324 | FAX NO. (213) 615-1750 | E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name): Defendant:

 

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO
STREET ADDRESS:
CITY AND zip copE: COLORADO, CO
BRANCH NAME:

 

PLAINTIFF/PETITIONER: Warner Records Inc. (f/k/a Warner Bros. Records Inc.) et al.
DEFENDANT/RESPONDENT: Charter Communications, Inc. CASE NUMBER:
19-cv-00874-RBJ-MEH

 

 

 

 

Hearing Date: Day Hearing Time: Dept: Ref. No. or File No.:
PROOF OF SERVICE 1/15/2020 | 5.00 PM  014804.00012

 

 

 

 

 

AT THE TIME OF SERVICE | WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
| SERVED COPIES OF THE FOLLOWING DOCUMENTS:

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF
PREMISES IN A CIVIL ACTION

PARTY SERVED: Audible Magic Corporation
PERSON SERVED: Corp2000, Registered Agent, by serving Chris Ivy - Authorized Agent

DATE & TIME OF DELIVERY: 12/20/2019
2:54 PM

ADDRESS, CITY, AND STATE: 720 14th St.
Sacramento, CA 95814

PHYSICAL DESCRIPTION: Age: 20's Weight: 190 Ibs Hair: Brown
Sex: Male Height: 61" Eyes: N/A
Skin: African American Marks:

MANNER OF SERVICE:
Personal Service - By personally delivering copies.

Fee for Service: $ 271.45 | declare under penalty of perjury under the laws of the
County: The United States that the foregoing information
Registration No.: contained in the return of service and statement of
Nationwide Legal, LLC Reg: 12-234648 service fees is true and correct and that this declaration
1609 James M Wood Blvd. was executed on December 27, 2019.

 

Los Angeles, CA 90015
(213) 249-9999
Ref: 014804.00012

 

Signature:

 

Michael Romero

 

PROOF OF SERVICE

982(a)(23)[New July 1, 1987] Order#: LA30595/General
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 19 of 67

Exhibit 2
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 20 of 67

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

WARNER RECORDS, Inc. (f/k/a WARNER
BROS. RECORDS INC.), ef al.

Plaintiffs, Case No. 19-cv-00874-RBJ-MEH
Vv.

CHARTER COMMUNICATIONS, INC.

Defendant.

Ne ee aS aS SS a’

AUDIBLE MAGIC’S RESPONSES TO CHARTER COMMUNICATION, INC.’S
REQUESTS FOR PRODUCTION

Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules
of Civil Practice and Procedure of the United States District Court for the District of Colorado
(“the Local Rules”), Third Party Audible Magic Corporation (“Audible Magic”) hereby responds
to the Requests for the Production of Documents served by Defendant Charter Communications,
Inc. (“Charter”).

Audible Magic’s responses and subsequent production of documents are based upon
information presently available to and located by Audible Magic. The responses and subsequent
production of documents are intended to be without prejudice to Audible Magic’s ability to
produce additional responsive documents. As such, these responses and subsequent production
of documents are subject to supplementation as discovery in this case progresses, should future

investigation indicate that supplementation is necessary.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 21 of 67

General Objections

The following objections apply to each of the requests. To the extent any specific
objection is also made to a particular request, Audible Magic does not intend to waive or
otherwise limit these general objections.

1. By siednaing documents in response to any request, Audible Magic does not
admit that the documents are relevant or admissible at any hearing or trial in this action.

De Audible Magic objects to each request as unduly burdensome and lacking proper
foundation to the extent it calls for a legal conclusion. None of Audible Magic’s responses or
subsequent production of documents shall be construed as stating or implying a conclusion of
law.

3. Audible Magic objects to the Definitions and Instructions to the extent they
purport to impose obligations on Audible Magic that are inconsistent with, not found in, or
exceed the requirements of the Federal Rules of Civil Procedure, the Local Rules, or any court
order or directive.

4. Audible Magic objects to each request to the extent it seeks documents and things
that are not relevant to any claim or defense in this action, or documents and things that are not
proportional to the needs of the case.

5. Audible Magic objects to each request to the extent it seeks documents and things
that are protected from discovery by the attorney-client privilege, the attorney work-product
immunity, or any other applicable privilege or immunity. Any inadvertent disclosure of
privileged information is not intended, and should not be construed by any party as a waiver of

privilege.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 22 of 67

6. Audible Magic objects to each request as overly broad, unduly burdensome, and
beyond the scope of permissible discovery to the extent it seeks documents or things not in
Audible Magic’s possession, custody, or control.

7. Audible Magic objects to each request as unduly burdensome and imposing
unnecessary expense to the extent it seeks documents and things that are available in the public
domain, and therefore are equally accessible to Charter.

8. Audible Magic objects to each request as unduly burdensome and imposing
unnecessary expense to the extent it seeks documents and things that are already in Charter’s
possession, custody, or control.

9. Audible Magic objects to each request to the extent it seeks documents and things
that contain a nonparty’s proprietary or confidential information that is subject to a nondisclosure
or confidentiality agreement, unless the nonparty consents to disclosure.

10. Audible Magic objects to Charter’s definition of “You” and “Your” as vague,
overly broad, unduly burdensome, unlimited in time and scope, not described with reasonable.
particularity, and not reasonably calculated to lead to the discovery of admissible evidence to the
extent it includes all of Audible Magic’s “all past and present predecessors, successors,
subsidiaries, affiliates, and parent companies, and all past and present directors, officers, partners,
employees, agents, or representatives.,” without limitation. Audible Magic also objects to this
definition on the same grounds to the extent it encompasses persons or entities that are not under
Audible Magic’s control, or to the extent it purports to require Audible Magic to provide
information, or produce documents or things, that are not under Audible Magic’s control.

11. Audible Magic objects to Charter’s definitions of “document” and

“communication” to the extent they purport to impose obligations on Audible Magic that are
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 23 of 67

inconsistent with, not found in, or exceed the requirements of the Federal Rules of Civil
Procedure, the Local Rules, or any court order or directive.

12. Audible Magic objects to each request as overly broad, unduly burdensome, and
not proportional to the needs of the case to the extent it seeks production of “all” documents and
communications concerning specified subject matter, regardless of the quantum or materiality of
the information that may be contained in such documents and communications.

Specific Objections and Responses

Request No. 1

All Documents and Communications concerning any agreement between You and any
Plaintiff(s).

Response

In addition to the foregoing general objections, Audible Magic objects to this request to
the extent it seeks documents and communications that are protected from discovery by the
attorney-client privilege, the attorney work-product immunity, or any other applicable privilege
or immunity. Audible Magic further objects to this request as seeking documents that are already
in Charter’s possession, custody, or control, or otherwise available to Charter from the Plaintiffs,
and on the grounds that it subjects Audible Magic to unreasonable burden and undue expense to
the extent it requests “all documents and communications,” without limitation.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 2

All Documents and Communications concerning any agreement between You and the
RIAA.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 24 of 67

Response

In addition to the foregoing general objections, Audible Magic objects to this request to
the extent it seeks documents and communications that are protected from discovery by the
attorney-client privilege, the attorney work-product immunity, or any other applicable privilege
or immunity. Audible Magic further objects to this request as seeking documents that are already
in Charter’s possession, custody, or control, or otherwise available to Charter from the Plaintiff,
and on the grounds that it subjects Audible Magic to unreasonable burden and undue expense to
the extent it requests “all documents and communications,” without limitation.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 3

All Documents and Communications concerning any agreement between You and
MarkMonitor.

Response

In addition to the foregoing general objections, Audible Magic objects to this request to
the extent it seeks documents and communications that are protected from discovery by the
attorney-client privilege, the attorney work-product immunity, or any other applicable privilege
or immunity. Audible Magic further objects to this request on the grounds that it subjects Audible
Magic to unreasonable burden and undue expense to the extent it requests “all documents and
communications,” without limitation.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,

custody, or control and can be located through a reasonable search.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 25 of 67

Request No. 4

All Communications between You and any of Charter’s subscribers.

Response

In addition to the foregoing general objections, Audible objects to this request to the
extent it seeks documents and communications that are protected from discovery by the attorney-
client privilege, the attorney work-product immunity, or any other applicable privilege or
immunity. Audible Magic further objects to this request on the grounds that it subjects Audible
Magic to unreasonable burden and undue expense to the extent it requests “all communications,”
without limitation.

Subject to the foregoing general and specific objections, Audible Magic responds that it
has no such documents.

Request No. 5

Any presentation, solicitation, or proposal to MarkMonitor or the RIAA concerning
Your System.

Response

Subject to the foregoing general objections, Audible Magic will produce responsive, non-
privileged documents to the extent they exist in Audible Magic’s possession, custody, or control
and can be located through a reasonable search.

Request No. 6

All Communications between You and Plaintiffs concerning the Copyright Works.

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise

available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 26 of 67

unreasonable burden and undue expense, as the dispute between Plaintiffs and Defendant here
involves 7235 sound recordings and 4247 musical compositions.

Request No. 7

All Communications between You and the RIAA concerning the Copyright Works.

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise
available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
unreasonable burden and undue expense, as the dispute between Plaintiffs and Defendant here
involves 7235 sound recordings and 4247 musical compositions.

Request No. 8

All Communications between You and the RIAA concerning the functionality or
operation of Your System, including any promotional or marketing materials, manuals, data
sheets, or any other technical materials provided to MarkMonitor.

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise
available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
unreasonable burden and undue expense to the extent it requests “all communications,” without
limitation.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,

custody, or control and can be located through a reasonable search.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 27 of 67

Request No. 9

All Communications between You and MarkMonitor concerning the Copyright
Works.

Response

In addition to the foregoing general objections, Audible Magic objects on the grounds that
this request subjects Audible Magic to unreasonable burden and undue expense, as the dispute
between Plaintiffs and Defendant here involves 7235 sound recordings and 4247 musical
compositions.

Request No. 10

All Communications between You and MarkMonitor concerning the functionality or
operation of Your System, including any promotional or marketing materials, manuals, data
sheets, or any other technical materials provided to MarkMonitor.

Response

In addition to the foregoing general objections, Audible Magic objects to this request on
the grounds that it subjects Audible Magic to unreasonable burden and undue expense to the
extent it seeks “all communications” without limitation.” Audible Magic further objects to this
request as duplicative of Request No. 24.

Subject to the foregoing general objections, Audible Magic will produce responsive, non-
privileged documents to the extent they exist in Audible Magic’s possession, custody, or control
and can be located through a reasonable search.

Request No. 11

All Documents provided by the RIAA, Plaintiffs, MarkMonitor, or any other third
party to You concerning the fingerprinting, identifying, or verifying alleged instances of
copyright infringement of the Copyright Works, including a copy of any database containing
reference copies of Copyright Works or digital fingerprints of Copyright Works and any
communications between you and RIAA, Plaintiffs, MarkMonitor, or any other third party
concerning any such database.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 28 of 67

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise
available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
unreasonable burden and undue expense to the extent it references “all documents” without
limitation. Audible Magic further objects to the term “third party” as vague and ambiguous.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 12

Copies of all files, or portions, or derivatives thereof (including any hashes, digital
fingerprints, or checksums of files or portions of files) used by You as a reference for the
purposes of fingerprinting, identifying, or verifying that files or digital fingerprints submitted
by MarkMonitor are copies of the Copyright Works, and documents sufficient to identify the
source of those copies.

Response

In addition to the foregoing general objections, Audible Magic objects to this request on
the grounds that it subjects Audible Magic to unreasonable burden and undue expense. The
Audible Magic reference database is dynamic, extremely large, and past copies of the reference
database do not exist.

Request No. 13

All documents concerning the "level" or "type" of matching performed by You.
Response
In addition to the foregoing general objections, Audible Magic objects to this request as

duplicative of Request No. 24.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 29 of 67

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 14

Copies of all files, or portions or derivatives thereof (including any hashes, digital
fingerprints, or checksums of files or portions of files), submitted to you by MarkMonitor for
the purpose of utilizing Your System to determine whether the submitted file matched any file
or digital fingerprint or any file in any database maintained by you.

Response

Subject to the foregoing general objections, Audible Magic objects to this request to the
extent it calls for production of “files, or portions or derivatives thereof’ that MarkMonitor
submitted to Audible Magic for utilization of Audible Magic’s system as these files do not exist.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 15

Any databases, indices, or other repositories of information concerning the results of
any fingerprinting, identification, and/or verification conducted by Your System of any files
or portions or derivatives thereof (including hashes, digital fingerprints, or checksums of file
or portions of files) submitted to you by MarkMonitor on behalf of RIAA or any of the
Plaintiffs, including but not limited to "transaction logs" memorializing the results of such
results.

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise
available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
unreasonable burden and undue expense to the extent it calls for production of Audible Magic’s

reference database.

-10-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 30 of 67

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 16

Documents sufficient to show the operation of Your process of matching or
comparing files with copies of the Copyright Works.

Response

In addition to the foregoing general objections, Audible Magic objects to the phrase
“operation of Your process of matching or comparing files with copies of the Copyright
Works” as vague and ambiguous. Audible Magic further objects to this request as duplicative of
Request No. 24.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 17

Documents sufficient to show the settings of any threshold parameters and/or
configurations in Your System, including the duration of the audio clips that were compared.

Response

In addition to the foregoing general objections, Audible Magic further objects to this
request as duplicative of Request No. 24.

Subject to the foregoing general objections, Audible Magic will produce responsive, non-
privileged documents to the extent they exist in Audible Magic’s possession, custody, or control

and can be located through a reasonable search.

-ll-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 31 of 67

Request No. 18

All Documents and Communications, including data, sent from You to MarkMonitor
concerning Your System's fingerprinting, identification, or verification of the files or
derivatives thereof sent to you by MarkMonitor on behalf of RIAA or any of the Plaintiffs.

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise
available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
unreasonable burden and undue expense to the extent it calls for production of “all documents
and communications.” Audible Magic further objects to this request as duplicative of Request
No. 15.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 19

All Documents and Communications, including data, compiled or generated by You
concerning Your System's fingerprinting, identification, or verification of the files or
derivatives thereof sent to you by MarkMonitor on behalf of RIAA or any of the Plaintiffs.

Response

In addition to the foregoing general objections, Audible Magic objects to this request as
seeking documents that are already in Charter’s possession, custody, or control, or otherwise
available to Charter from the Plaintiffs, and on the grounds that it subjects Audible Magic to
unreasonable burden and undue expense to the extent it calls for production of “all documents
and communications.” Audible Magic further objects to this request as duplicative of Request

Nos. 15 and 18.

-12-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 32 of 67

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 20

The source code for one copy of each version of Your System that was in use from
March 2013 to May 2016 and that was used to fingerprint, identify, and/or verify the
Copyright Works.

Response

In addition to the forgoing general objections, Audible Magic objects to the request as
overly broad and unduly burdensome to the extent it references the 7235 sound recordings and
4247 musical compositions at issue in this case.

Subject to the foregoing general and specific objections, Audible Magic will make
available the source code for its software used by MarkMonitor at undersigned counsel’s office in
San Francisco, subject to appropriate agreed terms regarding access and use of any such code,
embodied in a protective order or otherwise agreed to by Audible Magic.

Request No. 21

One copy of executable code of each version of Your System that was in use from
March 2013 to May 2016, as it was configured during the period of March 2013 to May
2016, and in executable format/form.

Response

Subject to the foregoing general objections, Audible Magic will make available one
executable copy of its system in executable format at undersigned counsel’s office in San
Francisco, subject to appropriate agreed terms regarding access and use of any such code,

embodied in a protective order or otherwise agreed to by Audible Magic.

-13-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 33 of 67

Request No. 22

All Documents concerning the configuration of Your System, including thresholds
and settings, and any changes to the configurations of Your System during the period of March
2013 and May 2016.

Response

In addition to the foregoing general objections, Audible Magic objects to this request on
the grounds that it subjects Audible Magic to unreasonable burden and undue expense to the
extent it seeks “all documents,” without limitation. Audible Magic further objects to this request
as duplicative of Request No. 24.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 23

All Documents concerning the revision history of Your System and the associated
source code.

Response

In addition to the forgoing general objections, Audible Magic objects to the request as
overly broad, unduly burdensome to the extent it seeks “all documents,” without limitation.

Subject to the foregoing general and specific objections, Audible Magic will make
available the revision history of its source code at undersigned counsel’s office in San Francisco,
subject to appropriate agreed terms regarding access and use of any such material, embodied in a
protective order or otherwise agreed to by Audible Magic.

Request No. 24

All guidelines, manuals, and other documents concerning the operation of Your
System.

-14-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 34 of 67

Response

In addition to the foregoing general objections, Audible Magic objects to this request on
the grounds that it subjects Audible Magic to unreasonable burden and undue expense to the
extent it is seeking all documents concerning the operation of Audible Magic’s system.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 25

Documents sufficient to show payments made to You from any Plaintiff(s), the
RIAA, and/or MarkMonitor for Your services relating to the fingerprinting, identification,
and/or verification of files or derivatives thereof submitted to you by MarkMonitor for
determination as to whether said files or derivatives thereof are copies of the Copyright
Works, including billing records.

Response

Subject to the foregoing general objections, Audible Magic will produce responsive, non-
privileged documents to the extent they exist in Audible Magic’s possession, custody, or control
and can be located through a reasonable search.

Request No. 26

All Documents and Communications concerning the efficacy of Your System,
including its flaws, weaknesses, the need for potential improvements, false positives, and
any proposed and/or implemented remediation of any such flaws or weaknesses.

Response

In addition to the foregoing general objections, Audible Magic objects to the terms
“efficacy of Your System, including its flaws, weaknesses, the need for potential improvements,
false positives, and any proposed and/or implemented remediation of any such flaws or

weaknesses” as vague and ambiguous. Audible Magic further objects to this request to the extent

-15-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 35 of 67

it seeks confidential information of third-parties to whom Audible Magic owes a duty of
nondisclosure or confidentiality. Audible Magic further objects to this request as overly broad,
unduly burdensome, not relevant to any party’s claims or defenses, and not proportional to the
needs of the case to the extent it seeks information regarding any involvement by any third party,
without limitation.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,
custody, or control and can be located through a reasonable search.

Request No. 27

All Documents, including but not limited to analyses and reports, concerning the
accuracy of your system, including false positives rates associated with YourSystem.

Response

In addition to the foregoing general objections, Audible Magic objects to the terms “the
accuracy of your system, including false positives rates associated with Your System” as
vague and ambiguous. Audible Magic objects to this request to the extent it seeks confidential
information of third-parties to whom Audible Magic owes a duty of nondisclosure or
confidentiality. Audible Magic further objects to this request as overly broad, unduly
burdensome, not relevant to any party’s claims or defenses, and not proportional to the needs of
the case to the extent it seeks information regarding any involvement by any third party, without
limitation.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,

custody, or control and can be located through a reasonable search.

-16-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 36 of 67

Request No. 28

All Documents concerning any financial interest, whether actual or contingent, You
have in an actual or potential recovery by any Plaintiff or group of Plaintiffs in this litigation.

Response

In addition to the foregoing general objections, Audible objects to this request to the
extent it seeks documents and communications that are protected from discovery by the attorney-
client privilege, the attorney work-product immunity, or any other applicable privilege or
immunity.

Subject to the foregoing general and specific objections, Audible Magic responds that it
has no such documents.

Request No. 29

All Documents concerning any proposed agreement between one or more copyright
owners, and one or more ISP's concerning the handling of notices of copyright infringement.

Response

In addition to the foregoing general objections, Audible objects to this request to the
extent it seeks documents and communications that are protected from discovery by the attorney-
client privilege, the attorney work-product immunity, or any other applicable privilege or
immunity.

Subject to the foregoing general and specific objections, Audible Magic responds that it
has no such documents.

Request No. 30

All Documents and Communications concerning any limits on the number of
copyright infringement notices accepted by any ISP.

Response

-17-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 37 of 67

In addition to the foregoing general objections, Audible objects to this request to the
extent it seeks documents and communications that are protected from discovery by the attorney-
client privilege, the attorney work-product immunity, or any other applicable privilege or
immunity.

Subject to the foregoing general and specific objections, Audible Magic responds that it
has no such documents.

Request No. 31

All Documents constituting, comprising, or evidencing Your policies for document
management, preservation, storage, indexing, and disposal.

Response

In addition to the foregoing general objections, Audible objects to this request to the
extent it seeks documents and communications that are protected from discovery by the attorney-
client privilege, the attorney work-product immunity, or any other applicable privilege or
immunity.

Subject to the foregoing general and specific objections, Audible Magic will produce
responsive, non-privileged documents to the extent they exist in Audible Magic’s possession,

custody, or control and can be located through a reasonable search.

-18-
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 38 of 67

-19-

CROWELL & MORING LLP

 

 

Gabriel M. Ramsey

Kayvan Ghaffari

3 Embarcadero Center, 26th Floor
San Francisco, CA 94111
415-365-7207
sramsevi@crowell.com

kghaffari@crowell.com

 

Joshua M. Rychlinski

1001 Pennsylvania Avenue, NW
Washington, D.C. 20004

202-624-2688

irychlinski@crowell.com

Attorneys for Audible Magic Corporation

  
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 39 of 67

Certificate of Service

I certify that I served this document via email on counsel for Defendant on January 29, 2020.

/s Joshua Rychlinski
Joshua M. Rychlinski
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 40 of 67

Exhibit 3
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 41 of 67

From: Coorg, Shilpa

Sent: Wednesday, April 15, 2020 11:26 AM

To: Rychlinski, Joshua

Ce: Ranahan, Erin; Golinveaux, Jennifer; Brody, Michael; Padmanabhan, Krishnan, Ramsey,
Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

Thanks for letting us know, Josh. Please do keep us updated.
Regards,

Shilpa A. Coorg

Associate Attorney
Winston & Strawn LLP

D: +1 213-615-1933

F: +1 213-615-1750
http://www.winston.com

From: Rychlinski, Joshua <JRychlinski@crowell.com>

Sent: Tuesday, April 14, 2020 6:54 PM

To: Coorg, Shilpa <SCoorg@winston.com>

Cc: Ranahan, Erin <ERanahan@winston.com>; Golinveaux, Jennifer <JGolinveaux@winston.com>; Brody, Michael
<MBrody@winston.com>; Padmanabhan, Krishnan <KPadmanabhan@winston.com>; Ramsey, Gabriel
<GRamsey@crowell.com>; Ghaffari, Kayvan <KGhaffari@crowell.com>

Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa -

We should be in a position to produce on Friday. If, as the week progresses, that does not look to be the case, | will let
you know.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring

LLP | https://nam10.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F &amp;data=02%7C0
1%7CSCoorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7
C0%7C0%7C637225124602157687 &amp;sdata=cEEWGH7irYOhjjMJzgZRyENApvh%2BmyQGdRp%2BzNxeqbc%3D&amp;r
eserved=0

1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887 jrychlinski@crowell.com

From: Coorg, Shilpa [mailto:SCoorg@winston.com]
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 42 of 67

Sent: Monday, April 13, 2020 9:00 PM

To: Rychlinski, Joshua

Cc: Ranahan, Erin; Golinveaux, Jennifer; Brody, Michael; Padmanabhan, Krishnan; Ramsey, Gabriel; Ghaffari, Kayvan
Subject: Re: Audible Magic Subpoena Responses

External Email

Hi Josh,
Please let us know by noon tomorrow (PT) the date by which we can expect the production.

Regards,
Shilpa

On Apr 13, 2020, at 5:50 PM, Rychlinski, Joshua <JRychlinski@crowell.com> wrote:

Hi Shilpa —
| apologize for delay. We are working on finalizing the production and | will keep you apprised of our progress.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP |
https://nam10.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F&amp;data=02%7C01%7CS
Coorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C
0%7C637225124602157687 &amp;sdata=cEEWGH7irYOhjjMJzgZRyENApvh%2BmyQGdRp%2BzNxeqbc%3 D&amp,reserve
d=0<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2%2Furl%3
Fu%3Dhttps-3A__nam10.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Furldefense. proofpoint.com-
252Fv2-252Furl-253Fu-253Dhttp-2D3A-5F-5Fwww.crowell.com-2526d-253DDQMGaQ-2526c-
253DtOwRGLSICVzH157W8C8Wew-2526r-253DhcDgmtwQW6afEirOZUZJyWH8Oli1FsH40-5F40B7ic3ho-2526m-
253DQktFXP6QSv3dLfSoqOFHAnUOEPVGDZmDTOJo35COTTI-2526s-253De4jQFdyw7ekXVEBjgA9417S10yO4eVolQ-
2DdGT1uJC1A-2526e-253D-26data-3D02-257C01-257CSCoorg-2540winston.com-
257CA4f#77002425b470e243408d7e00dd26e-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-257C0-
257C637224222308771868-26sdata-3DYjGceO Wr9maUDMxNq9F9Ersv308eitEJkqCEBIThw-253D-26reserved-
3D0%26d%3DDw!IGaQ%26c%3 DAnw7wKLFSGyH/7zEzlqo-zgMRy5HE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpxXxISqpNo-

DzKd1AVBn602rWHPI%26m%3D7 bdVXgGaFHNBTtIPxJPYCAW 7JiJ DFOx4n0eRTz13qR8%26s%3DuXayBy)_NkaqAuS_iShZP
ybFE5FnB3KCpMMIsCTRDs8%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a80852 1a5ab4d02208e08
d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602167677 &amp;sdata=xgGzpE7WN3
QKAvkNYgwDs0g3G4RU5BLLswR95JdB%2Fhw%3D&amp;reserved=0 >

1001 Pennsylvania Avenue NW

Washington, DC 20004
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 43 of 67

Office: 1.202.624.2688 | Mobile: 1.248.302.7887
jrychlinski@crowell.com<mailto:jrychlinski@ crowell.com>

From: Coorg, Shilpa [mailto:SCoorg@winston.com]

Sent: Friday, April 10, 2020 5:15 PM

To: Rychlinski, Joshua; Ranahan, Erin; Golinveaux, Jennifer; Brody, Michael; Padmanabhan, Krishnan
Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email

Hi Josh,

| understood from your email below that we would be getting a final production from Audible Magic last Friday, April 3,
but we still have not received it. | followed up by email and left you a voicemail as well, and did not hear back from you.
We, of course, understand if a COVID related issue has delayed the production, but we would appreciate an update and
assurance that we will be getting the documents in the next few days. Please let me know as soon as possible.

Regards,

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +1 213-615-1933

F: +1 213-615-1750

winston.com<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2F urldefense. proofpoint.com%2Fv2
%2Furl%3Fu%3Dhttps-3A__nam10.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-

252Furldefense. proofpoint.com-252Fv2-252Furl-253Fu-253Dhttp-2D3A-5F-5Fwww.winston.com-2526d-253DDwMFAg-
2526c-253DAnw7wKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-5FLtXeOn Kwxyyh3MpXxlSqpNo-
2DDzKd1AVBn602rWHPI-2526m-253DbFeVgS83quoqZCBFXWVNsyYxpu-5F9cno-5FxQ13vVUWxVxs-2526s-
253Dt1fNPUesjqViU3hUV7 odahP-5FBGoNvgzdlWafTUj8Dog-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C4ff770c2425b470e243408d7e00dd26e-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257CO-257C637224222308771868-26sdata-3DI3b8KXF7ESEApZV 1UVHGShN5jkjJh-252FSfpMsiPD-252BAKaM-253D-
26reserved-3D0%26d%3DDwlGaQ%26c%3DAnw7wKLFSGyH7zEzlqo-zgMRySHE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpxxISqpNo-

DzKd1AVBn602rWHPI%26m%3D7 bdVXgGaFHNBTtIPxXJPYcAW7JiJDFQx4n0eRTz13qgR8%26s%3DCcNx59r6LsnAxS7UVvjVr
4HWWg0-
MNFHHRjYrsISPqw%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfes
09%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602167677 &amp;sdata=X3kKJa93MKI%2B87SZo
eqmr7El9nGxKgkfWfpLbMeyOTZ0%3D&amp;reserved=0 >

<image002.jpg>

From: Rychlinski, Joshua <JRychlinski@crowell.com<mailto:JRychlinski@crowell.com>>
Sent: Monday, March 30, 2020 7:57 AM

To: Coorg, Shilpa <SCoorg@winston.com<mailto:SCoorg@winston.com>>; Ranahan, Erin
<ERanahan@winston.com<mailto:ERanahan@winston.com>>; Golinveaux, Jennifer
<JGolinveaux@winston.com<mailto:JGolinveaux@winston.com>>; Brody, Michael
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 44 of 67

<MBrody@winston.com<mailto:MBrody@winston.com>>; Padmanabhan, Krishnan
<KPadmanabhan@winston.com<mailto:KPadmanabhan@winston.com>>

Cc: Ramsey, Gabriel <GRamsey@crowell.com<mailto:GRamsey@crowell.com>>; Ghaffari, Kayvan
<KGhaffari@crowell.com<mailto:KGhaffari@crowell.com>>

Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa —

Thank for your well wishes. With respect to transaction logs, investigation of the same by Audible Magic was the reason
for the slight delay in Audible Magic’s production. There will be more logs forthcoming for the RIAA-Markmonitor
project in the upcoming production.

Second, looking at my calendar this week | see Friday is not the end of March, which is what | had intended when | wrote
my prior email. Given Audible Magic is still finalizing some of the logs, we'll be making the production on Friday.

Third, as to your request into Audible Magic’s search, collection, and tagging process, | don’t understand the basis for
your request. As | did most of the work myself, | do not see how it is not privileged. If you have authority otherwise, I’d
be happy to reconsider.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP |

https://nam10.safelinks. protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F &amp;data=02%7C01%7CS
Coorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%/C0%7C
0%7C637225124602167677 &amp;sdata=9AilEOegnbJiBIOpfpOEYjal9O3WHjQSZgNQa4uqr4M%3D&amp;reserved=0<http
s://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2%2Furl%3Fu%3Dht
tps-3A__nam10.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Furldefense. proofpoint.com-252Fv2-
252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks.protection.outlook.com-5F-2D3Furl-2D3Dhttps-2D253A-2D252F-
2D252Furldefense. proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-2D2D3A-2D5F-2D5Fwww.crowell.com-
2D2526d-2D253DDQMGaQ-2D2526c-2D253DtOWRGLSICVZH157W8C8Wew-2D2526r-
2D253DhcDgmtwQW6afEirOZUZJyWH8Oli1FsH40-2D5F40B7ic3ho-2D2526m-
2D253DQktFXP6QSv3dLfSoqOFHAnuOEPVGDZmDT0Jo35COTTI-2D2526s-

2D253De4jQFdyw7ekXVEBjgA9417S 10yO4eVolQ-2D2DdGT1uWJC1A-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C12229289321d494a745f08d7d4baa86c-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637211770493928042-2D26sdata-
2D3DqsvEZ6AIERUXm28uabzLGk2VuS7BD3chPut-2D252FSb5Vf7s-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-
2526c-253DAnw7wKLFSGyH7zEzlqo-2DzgMRySHE-2DAH-2DSibmOy3H 7xE-2526r-253Dk-5FLtXeOnKwxyyh3MpXxISqpNo-
2DDzKd1AVBn602rWHPI-2526m-253DbFeVqgS83quogZCBFXWVNsyYxpu-5F9cno-5FxQ13vUWxVxs-2526s-
253D2LGLpMnZI8XydZSTRe4iclDFw9c4tZb91MLk-2Dk5H4-2DQ-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C4ff770c2425b470e243408d7e00dd26e-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637224222308781867-26sdata-3DEidP3K88nGaKHd93 1HWj3qVjnd1i447PrBW8raHAk7s-253D-26reserved-
3D0%26d%3DDwIGaQ%26c%3DAnw7wKLFSGyH7zEzlqo-zgMRy5HE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxISqpNo-

DzKd1AVBn602rWHPI%26m%3D7bdVXgGaFHNBTtIPxJPYCAW 7JiJDFQx4n0eRTz13qR8%26s%3DTMROOOFq7yxSvosqu-
AAKNMkK_zmX1rNzgpJE_1qNbg%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a808521a5ab4d02208
e08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602167677 &amp;sdata=CWSyzt6Y
9dFC4EgxcnbmnmK3ko2JR7OdyGTgYwWeQvl%3D&amp;reserved=0 >
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 45 of 67

1008 pennsivanis Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887
jrychlinski@crowell.com<mailto:jrychlinski@crowell.com>

From: Coorg, Shilpa [mailto:SCoorg@winston.com]

Sent: Monday, March 23, 2020 2:56 PM

To: Rychlinski, Joshua; Ranahan, Erin; Golinveaux, Jennifer; Brody, Michael; Padmanabhan, Krishnan
Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,

| hope you are well and staying safe. Thank you for confirming that no documents were withheld on the basis of Audible
Magic’s objections, and that all fingerprint databases in Audible Magic’s possession have now been produced. With
respect to transaction logs, our review of the spreadsheets produced by Audible Magic indicates that with the possible
exceptions of AUDIBLE-MAGIC0062913 and AUDIBLE-MAGIC0064404, 64397, and 64370 (which appear to be 3 copies of
the same document) no transaction logs have been produced beyond what was produced in the Cox case
(REVO0003444). Can you confirm that Audible Magic’s possesses no transaction logs for RIAA/DtecNet/MarkMonitor
projects beyond these documents?

For RFP Nos. 6, 7, and 9, please also let us know of any search parameters, including, inter alia, date, custodian, subject
matter, used to filter documents for responsiveness.

We look forward to receiving the remainder of Audible Magic’s production by March 31.
Regards,

Shilpa A. Coorg

Associate Attorney

Winston & Strawn LLP

D: +1 213-615-1933

F: +1 213-615-1750

winston.com<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2
%2Furl%3Fu%3Dhttps-3A__nam10.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-

252Furldefense. proofpoint.com-252Fv2-252Furl-253Fu-253 Dhttps-2D3A-5F-5Fnam01.safelinks.protection.outlook.com-
5F-2D3Furl-2D3Dhttps-2D253A-2D252F-2D252Furldefense. proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-
2D2D3A-2D5F-2D5Fwww.winston.com-2D2526d-2D253DDwMFAg-2D2526c-2D253DAnw/wkKLFSGyH7zEzlqo-
2D2DzgMRy5HE-2D2DAH-2D2DSibmOy3H7xE-2D2526r-2D253Dk-2D5FLtXeOnKwxyyh3M pxxlSqpNo-
2D2DDzKd1AVBn602rWHPI-2D2526m-2D253DsZwvg5mLOBOPQwcxSXE9sApXH-2D2DjUwVP8BTBYQYjtHxY-2D2526s-
2D253DG2Sd7ghYJfU UjHxv27tigQwUye2UfCIAbLO5n7KTOVA-2D2526e-2D253D-2D26data-2D3D02-2 D257C01-
2D257CSCoorg-2D2540winston.com-2D257C12229289321d494a745f08d7d4baa86c-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637211770493928042-2D26sdata-
2D3Dc4SvZ2YDAvplYZdjdAEBCd7Q83hPi34ze LyMyZQAfKI-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-2526c-

5
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 46 of 67

253DAnw7wKLFSGyH7zEzlqo-2DzgMRySHE-2DAH-2DSibmOy3H7xE-2526r-253 Dk-5FLtXeOnKwxyyh3MpXxISqpNo-
2DDzKd1AVBn602rWHPI-2526m-253DbFeVgS83quoqZCBFXWVNsyYxpu-5F9cno-5FxQ13vVUWxVxs-2526s-
253DK4h6Z1nVHVXfrFs4M8xzOVn8XFDaTqeXN7RKY-5FWFWks-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C4ff770c2425b470e243408d7e00dd26e-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637224222308781867-26sdata-3Du6GnSj-252BCJI9ZdOWOF6-252F Wt6kPtFTZbOoK pfHWRFngiQc-253D-
26reserved-3D0%26d%3DDwIGaQ%26c%3DAnw7wKLFSGyH7zEzlqo-zgMRy5HE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxIlSqpNo-

DzKd 1AVBn602rWHPI%26m%3D7bdVXgGaFHNBTtIPxJPYcAW7JiJDFOx4n0eRTz13qR8%26s%3DtwdSUG4HtSb6CkuhOEe2
pSritugicw5-

dmf3 KgEPrtY%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a80852 1a5ab4d02208e08d7e0dfe809%7
C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602167677 &amp;sdata=muhMfpVOwzpWEeaMBHzk
b4I5KX%2FSvu7 Kn4HyHxt%2BdAc%3D&amp;reserved=0 >

<image003.jpg>

From: Rychlinski, Joshua <JRychlinski@ crowell.com<mailto:JRychlinski@crowell.com>>
Sent: Thursday, March 19, 2020 12:26 PM

To: Coorg, Shilpa <SCoorg@winston.com<mailto:SCoorg@winston.com>>; Ranahan, Erin
<ERanahan@winston.com<mailto:ERanahan@winston.com>>; Golinveaux, Jennifer
<JGolinveaux@winston.com<mailto:JGolinveaux@winston.com>>; Brody, Michael
<MBrody@winston.com<mailto:MBrody@winston.com>>; Padmanabhan, Krishnan
<KPadmanabhan@winston.com<mailto:KPadmanabhan@winston.com>>

Cc: Ramsey, Gabriel <GRamsey@crowell.com<mailto:GRamsey@crowell.com>>; Ghaffari, Kayvan
<KGhaffari@crowell.com<mailto:KGhaffari@crowell.com>>

Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa —

| hope you are well. We are having some issues finalizing tomorrow’s production, though the volume is small
(approximately 5% or less by document count of the previous production). | expect we’ll have it for you by the end of
March.

On the database front, in the Feb. 28th production Audible Magic produced the database files it was able to identify for
the RIAA-MarkMonitor project; no more databases will be forthcoming. Also, as stated previously, Audible Magic has
not held back any documents due to their discussion (or lack thereof) of any work in either of the cases.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP |
https://nam10.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F&amp;data=02%7C01%7CS
Coorg%40winston.com%7C9a808521a5ab4d02208e08d7 e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C
0%7C637225124602167677&amp;sdata=9AilEOegnbJiBIOpfp0EYjal9O3WHjQSZgNQa4uqr4M%3D&amp;reserved=0<http
s://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2%2Furl%3Fu%3Dht
tps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Furldefense. proofpoint.com-252Fv2-
252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks.protection.outlook.com-5F-2D3Furl-2D3Dhttps-2D253A-2D252F-
2D252Furldefense. proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-2D2D3A-2D5F-2D5Fwww.crowell.com-
2D2526d-2D253DDQMGaQ-2D2526c-2D253DtOWRGL5SICVZH157W8C8Wew-2D2526r-
2D253DhcDgmtwQW6afEirOZUZJyWH8Oli1FsH40-2D5F40B7ic3ho-2D2526m-

6
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 47 of 67

2D253DQktFXP6QSv3dLfSoqOFHAnuOEPVGDZmDTOJo35COTTI-2D2526s-

2D253 Ded4jOFdyw7ekXVEBjgA9417S10yO4eVolQ-2D2DdGT1uJC1A-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257Cfa43f8ee4f8647560d1608d7cc3b6736-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637202427850729865-2D26sdata-
2D3DGWaEXn9dJ1cTFhB1R81vugshAnguUkuDK2TGOTPWLm4-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-
2526c-253DAnw7wKLFSGyH7zEzlqo-2DzgM RySHE-2DAH-2DSibmOy3H7xE-2526r-253Dk-5FLtXeOnKwxyyh3MpxxISq pNo-
2DDzKd1AVBn602rWHPI-2526m-253DsZwvq5mLOBOPQwcxSXE9sApXH-2DjUwWVP8BTBYQYjtHxY-2526s-
253Dard2Vhk6qfaVyNuhYy5y4ZR9hh-5FHESSN1w6ACZURIDW-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C12229289321d494a745f08d7d4baa86c-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637211770493928042-26sdata-3D3udo9DbIB7OZT3WYgXB1TySGAWA20DimHYu-252F87kTNJE-253D-
26reserved-3D0%26d%3DDWMFAg%26c%3DAnw7wKLFSGyH 7zEzlqo-zgM RySHE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxlSqpNo-

DzKd 1AVBn602rWHP1%26m%3DbFeVgS83quogZCBFXWVNsyYxpu_9cno_xQ13vUWxVxs%26s%3DeQJ_|pxpPRtscWeLRN
rusBDZx9x27ELVPWL6z5dFj80%26e%3 D&amp;data=02%7C01%7 CSCoorg%40winston.com%7C9a808521a5ab4d02208e
08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602167677 &amp;sdata=seyDd8H%
2BHAP1hSbyRrhVkHbeRn%2BB2tKuLAsdRG3|9QE%3D&amp;reserved=0>

1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

jrychlinski@crowell.com<mailto:jrychlinski@ crowell.com>

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]

Sent: Monday, March 2, 2020 12:02 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.; Padmanabhan, Krishnan

Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,

Thank you for the email and production. Do you have a rough estimate as to how many documents we can expect on
March 20? Although | understand more responsive databases may be produced in the coming weeks, can you represent
that all responsive databases will be produced by March 20, with none held back on the basis of Audible Magic’s
objections?

Additionally, please do let us know regarding RFP Nos. 6, 7, and 9, including (1) whether Audible Magic is withholding
documents on the basis of any objections, and (2) any search parameters used to filter documents for
nonresponsiveness.

Regards,

Shilpa A. Coorg

Associate Attorney

Winston & Strawn LLP

D: +1 213-615-1933
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 48 of 67

F: +1 213-615-1750

winston.com<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2
%2Furl%3Fu%3Dhttps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-

252Furldefense. proofpoint.com-252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks.protection.outlook.com-
5F-2D3Furl-2D3Dhttps-2D253A-2D252F-2D252Furldefense.proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-
2D2D3A-2D5F-2D5Fwww.winston.com-2D2526d-2D253DDwMFAg-2D2526c-2D253DAnw/7wKLFSGyH7zEzliqo-
2D2DzgMRy5HE-2D2DAH-2D2DSibmOy3H7xE-2D2526r-2D253Dk-2D5FLtXeOnKwxyyh3M pXxISqpNo-
2D2DDzKd1AVBn602rWHPI-2D2526m-2D253D6sEuLVj-2D2DC25281MiQ6-2D5FGiSkBCYlop|p50lv-2D5FOg8nmGQ-
2D2526s-2D253DdHhwF 8ho8q7gQy9-2D2D-2D5FPEbSaZ3XCS2SiICNtmv4fHLmMYkE-2D2526e-2D253D-2D26data-2D3D02-
2D257C01-2D257CSCoorg-2D2540winston.com-2D257Cfa43f8ee4f8647560d 1608d7cc3b6736-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637202427850739860-2D26sdata-
2D3DLKbJiw9Uo0K7zWi-2D252Bvod9MYILvWoO06cr-2D252F5dc8gX7Zilg-2D253D-2D26reserved-2D3D0-2526d-
253DDwMFAg-2526c-253DAnw7wKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H 7xE-2526r-253Dk-
5FLtXeOnKwxyyh3MpXxISqpNo-2DDzKd1AVBn602rWHPI-2526m-253DsZwvqgSmLOBOPQwcxSXE9sApXH-
2DjUWVP8BTBYQYjtHxY-2526s-253Dy5aA2HUScFQbRVm-5FyTtEZMBtw6seGI32BnqulRQmntg-2526e-253D-26data-
3D02-257C01-257CSCoorg-2540winston.com-257C12229289321d494a745f08d7d4baa86c-
257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-257C0-257C637211770493938038-26sdata-
3D1kGuIBmHwxrMrkldSLySM98QD3miJCpzfO8nqa8xhHk-253D-26reserved-

3D0%26d%3DDWMFAg%26c%3 DAnw7wKLFSGyH7zEzlqo-zgMRySHE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpxxlSqpNo-
DzKd1AVBn602rWHPI%26m%3DbFeVqS83quoqZCBFXWVNsyYxpu_9cno_xQ13vUWxVxs%26s%3Dkz1COVURoHJel3qtbes
SauyXbW-
WnuRv410KrbtuwWs%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a808521a5ab4d02208e08d7e0d
fe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637 225124602177 669&amp;sdata=LAbcak Qg6vijYXC7 pl
zFBQVVNYUBMoalC%2FqpCbY70UQ%3D&amp;reserved=0>

<image004.jpg>

From: Rychlinski, Joshua <JRychlinski@crowell.com<mailto:JRychlinski@crowell.com>>

Sent: Friday, February 28, 2020 4:34 PM

To: Coorg, Shilpa A. <SCoorg@winston.com<mailto:SCoorg@winston.com>>; Ranahan, Erin R.
<ERanahan@winston.com<mailto:ERanahan@winston.com>>; Golinveaux, Jennifer A.
<JGolinveaux@winston.com<mailto:JGolinveaux@winston.com>>; Brody, Michael L.
<MBrody@winston.com<mailto:MBrody@winston.com>>

Cc: Ramsey, Gabriel <GRamsey@crowell.com<mailto:GRamsey@crowell.com>>; Ghaffari, Kayvan
<KGhaffari@ crowell.com<mailto:KGhaffari@crowell.com>>

Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa —
| will be serving a production to you and your team shortly through the Crowell file transfer system. The password for
the ZIP therein is J!h\!&6JYmrJ6u\K. As we were finalizing the production this week, we noticed an issue with document

collection. We have since rectified this issue, but we now have more documents to review, the vast majority of which
should be emails. We anticipate the review and production of these documents should be complete by March 20.

| will confirm that we are not withholding any documents on the basis of an objection concerning the copyrighted works
at issue in either case.

Given that there are more documents for us to review, | am not prepared to make a representation that there are no
more potentially responsive databases. However, today’s production does contain responsive database files within it.

Best,
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 49 of 67

Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP |
https://nam10.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F&amp;data=02%7C01%7CS
Coorg%40winston.com%7C9a80852 1a5ab4d02208e08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C
0%7C637225124602177669&amp;sdata=%2B9eJkjyu53G7sIZ5QB3RUZG93YU4%2FV2%2B5p3ELIVQI1A%3D&amp;reserv
ed=0<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2%2Furl%
3Fu%3Dhttps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Furldefense.proofpoint.com-
252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5FnamO1.safelinks. protection.outlook.com-5F-2D3Furl-2D3Dhttps-2D253A-
2D252F-2D252Furldefense. proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-2D2D3A-2D5F-
2D5Fwww.crowell.com-2D2526d-2D253DDQMGaQ-2D2526c-2D253DtOWRGLSICV2H157W8C8Wew-2D2526r-
2D253DhcDgmtwQW6afEirOZUZJyWH8Oli1FsH40-2D5F40B7ic3ho-2D2526m-
2D253DQktFXP6QSv3dLfSoqOFHAnuOEPVGDZmDTOJo35COTTI-2D2526s-
2D253De4jQFdyw7ekXVEBjgA9417S10yO4eVolQ-2D2DdGT1uJC1A-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C63ea4 15ec6df49b6fd7408d7bcaf1555-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637185332494274301-2D26sdata-

2D3DzfP pTI3PSKmGtbxxxHr3x57KzyHvs1bpXcm6bXd1k9E-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-2526c-
253DAnw7wKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-5FLtXeOnKwxyyh3MpXxlSqpNo-
2DDzKd1AVBn602rWHPI-2526m-253D6sEuLVj-2DC25281MiQ6-5FGiISkBCYlop|p50lv-SFOg8nmGQ-2526s-
253DsOGTMIx6HzLjt 1qfKSaXb8 1d-5F5AfYA3P9nPVAMIMYt0-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257Cfa43f8ee4f8647560d1608d7cc3b6736-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637202427850749854-26sdata-3DPHMz3Jo4HHWPo5Vk-252Bal6kvuBt-252BcBYF-252BClGvgerdZJAM-
253D-26reserved-3D0%26d%3 DDWMFAg%26c%3 DAnw7wKLFSGyH7zEzlqo-zgMRy5HE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpxxlSqpNo-
DzKd1AVBn602rWHP1I%26m%3DsZwvqSmLOBOPQwcxSXE9sApXH-
jUWVP8BTBYQYjtHxY%26s%3Dz2RLW6HGFn9A5PuZLhC1coNfLEJWGih2DF5fNOOSRXs%26e%3D&amp;data=02%7C01%7
CSCoorg%40winston.com%7C9a808521a5ab4d02208e08d7 e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%
7C0%7C637225124602177669&amp;sdata=OBFzW6ygwzvshEvKOrytQkAg2MmECI%2BVAM98u0KkPZU%3 D&amp;reser
ved=0>

1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887
jrychlinski@crowell.com<mailto:jrychlinski@crowell.com>

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]

Sent: Wednesday, February 26, 2020 6:33 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.
Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email
Josh,

Thanks very much for the response.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 50 of 67

Regarding Audible Magic’s communications with Plaintiffs, the RIAA, and MarkMonitor, in addition to the manual review
of documents, were there search parameters you used to determine that documents were nonresponsive? If so, please
let us know what those search parameters were so we can understand the types of documents that were withheld on
the basis of nonresponsiveness. Please also confirm that Audible Magic is not withholding any responsive documents on
the basis of its objections as to RFP Nos. 6, 7, and 9.

Regarding the fingerprint databases, are we correct that the production on Friday will include any and all responsive
databases in Audible Magic’s possession, custody, and/or control?

Regards,

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +1 213-615-1933

F: +1 213-615-1750

winston.com<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2
%2Furl%3Fu%3Dhttps-3A__nam0O1.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-
252Furldefense.proofpoint.com-252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks.protection.outlook.com-
5F-2D3Furl-2D3Dhttps-2D253A-2D252F-2D252Furldefense. proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-
2D2D3A-2D5F-2D5Fwww.winston.com-2D2526d-2D253DDwMFAg-2D2526c-2D253DAnw/wKLFSGyH7zEzlqo-
2D2DzgMRy5HE-2D2DAH-2D2DSibmOy3H7xE-2D2526r-2D253Dk-2D5FLtXeOnKwxyyh3M pXxISqpNo-
2D2DDzKd1AVBn602rWHPI-2D2526m-2D253DQqjjcPh1PAcSvt4R3xHYrNZACWUUqWmpD4DoE9Fvmas-2D2526s-
2D253DTR6fUgrToY2y61Lv51hFlmC4d WWH7x0-2D5FLSt64HmoNZI-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C63ea415ec6df49b6fd7408d7 bcaf1555-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637185332494284298-2D26sdata-
2D3DBErtt4LdEsK9aGr-2D252BiIHHCVKgk3CD9JFYkKThOKLDTqDcA-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-
2526c-253DAnw7wKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-SFLtXeOnKwxyyh3M pXxISqpNo-
2DDzKd1AVBn602rWHPI-2526m-253D6sEULVj-2DC25281MiQ6-5FGiSkBCYlop|p50lv-SFOg8nmGQ-2526s-253DCPpjl-
5FRDWkDFO-5F-5FTL7kqD-2DN6WcHLyOkLhteKchROCtg-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257Cfa43f8ee4f8647560d1608d7cc3b6736-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637202427850749854-26sdata-3D-252F8clZD8pc-252B79pZb8LSHBUAMy2M-252BmpKdD-
252B311NOkfJUO-253D-26reserved-3D0%26d%3 DDwMFAg%26c%3 DAnw7wKLFSGyH/7zEzlqo-zgMRy5HE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxxISqpNo-
DzKd1AVBn602rwHP1I%26m%3DsZwvqSmLOBOPQwcxSXE9sApXH-
jUWVP8BTBYQYjtHxY%26s%3DT2_TslpnAS6M3RmSdzBKLP-

w_rahGHDQ_2pu6eT9e9g%26e%3D&amp;data=02% 7C01%7 CSCoorg%40winston.com%7C9a80852 1a5ab4d02208e08d7
eOdfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602187660&amp;sdata=tVUvmbwj1RCvP
HGsrM8WJTg3WqWK9DMtPnHWuoWQcz0%3D&amp;reserved=0>

<image004.jpg>

From: Rychlinski, Joshua <JRychlinski@crowell.com<mailto:JRychlinski@ crowell.com>>

Sent: Tuesday, February 25, 2020 2:23 PM

To: Coorg, Shilpa A. <SCoorg@winston.com<mailto:SCoorg@winston.com>>; Ranahan, Erin R.
<ERanahan@winston.com<mailto:ERanahan@winston.com>>; Golinveaux, Jennifer A.

10
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 51 of 67

<JGolinveaux@winston.com<mailto:JGolinveaux@winston.com>>; Brody, Michael L.
<MBrody@winston.com<mailto:MBrody@winston.com>>

Cc: Ramsey, Gabriel <GRamsey@crowell.com<mailto:GRamsey@crowell.com>>; Ghaffari, Kayvan
<KGhaffari@crowell.com<mailto:KGhaffari@crowell.com>>

Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa —

Thank you for your email. We reviewed documents concerning Audible Magic’s communications with the RIAA,
Plaintiffs, and MarkMonitor. We will not be carte blanche producing this material as you suggest — we conducted a
responsiveness review by reviewing thousands of documents as well as utilizing other methods. To be sure, there were
nonresponsive documents in our collection that will not be produced. However, to the extent a document is discussing
a work (e.g., ‘Please upload the new Drake mixtape to the database’) we did not then check that individual reference to
determine if it is one of the thousands of works at issue in these cases, as you are in a better (or certainly, no worse)
position than us to make that determination.

The production this Friday will include the database files | mentioned below.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP |
https://nam10.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F&amp;data=02%7C01%7CS
Coorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%/C0%7C
0%7C637225124602187660&amp;sdata=GuhlOXgeCRBZl4qbzNvCtZHdg9RZGhNFO6mztDxvF84%3D&amp;reserved=0<h
ttps://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2%2Furl%3Fu%3
Dhttps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Furldefense.proofpoint.com-
252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks. protection.outlook.com-5F-2D3Furl-2D3Dhttps-2D253A-
2D252F-2D252Furldefense.proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-2D2D3A-2D5F-
2D5Fwww.crowell.com-2D2526d-2D253DDQMGaQ-2D2526c-2D253DtOwRGL5SICVZH157W8C8Wew-2D2526r-
2D253DhcDgmtwQW6afEirOZUZJyWH8Oli1FsH40-2D5F40B7ic3ho-2D2526m-
2D253DQktFXP6QSv3dLfSoqgOFHAnuOEPVGDZmDTOJo35COTTI-2D2526s-
2D253De4jQFdyw7ekXVEBjgA9417S10yO4eVolQ-2D2DdGT1WJC1A-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C66c3b8e62e524d232eba08d7ba414f2d-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637182661986638681-2D26sdata-
2D3DnouiEbt38TIUCXgeNsdl8rwvz3QUBMsixG-2D252FOTgGOdcA-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-
2526c-253DAnw7wKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-5FLtXeOnKwxyyh3M pXxISqpNo-
2DDzKd1AVBn602rwWHPI-2526m-253DQqjjcPh1PAcSvt4R3xHYrNZACWUUqWmpD4DoE9Fvmas-2526s-
253DFLhg1fhAfMwN/7hefbYXDJFFfho9M3K59MsWdkn1yVgg-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C63ea415ec6df49b6fd7408d7 bcaf1555-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637185332494294287-26sdata-3Dp3hvi5VJUSXya9jAUHbev6LOh9wKaGlubD9G8DsF89c-253D-26reserved-
3D0%26d%3DDWMFAg%26c%3DAnw7wKLFSGyH7zEzlqo-zgMRySHE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxxISqpNo-DzKd 1AVBn602rWHPI%26m%3 DésEuLVj-
C25281MiQ6_GiSkBCYloplp50lv_Og8nmGQ%26s%3DR_tGDIJKC411SEkrosJ286FKmmWIDb-

UwoE91_tKQ2k%26e%3D &amp;data=02%7C01%7CSCoorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfes09
%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602187660&amp;sdata=pOuH 74QrFrVPvQKp5stiB%
2FLN4RFKX87RDvbXgxIT6tSI%3D &amp;reserved=0>

1001 Pennsylvania Avenue NW

11
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 52 of 67

Washington, DC 20004
Office: 1.202.624.2688 | Mobile: 1.248.302.7887
jrychlinski@crowell.com<mailto:jrychlinski@ crowell.com>

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]

Sent: Monday, February 24, 2020 7:51 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.
Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,

Thank you for your response and clarifications. With respect to RFP Nos. 6, 7, and 9, which request “All
Communications” with Plaintiffs, the RIAA, and MarkMonitor, respectively, concerning the alleged works at issue in the
underlying litigation, please let us know how Audible Magic intends to search for responsive documents if it is not
filtering against the works-at-issue. Will Audible Magic search for and produce “all communications” with the Plaintiffs,
the RIAA, and MarkMonitor with no additional limitations on search parameters? Additionally, | understand Audible
Magic intends to provide its production to us by the end of this month. Please let us know by February 28 the results of
your investigation into which, if any, fingerprint databases Audible Magic currently possesses, so that we may evaluate
the production.

Regards,
Shilpa

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +1 213-615-1933

F: +1 213-615-1750

winston.com<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.proofpoint.com%2Fv2
%2Furl%3Fu%3Dhttps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-

252Furldefense. proofpoint.com-252Fv2-252Furl-253Fu-253 Dhttps-2D3A-5F-5Fnam01.safelinks. protection.outlook.com-
5F-2D3Furl-2D3Dhttps-2D253A-2D252F-2D252Furldefense.proofpoint.com-2D252Fv2-2D252Fu rl-2D253Fu-2D253Dhttp-
2D2D3A-2D5F-2D5Fwww.winston.com-2D2526d-2D253DDwMFAg-2D2526c-2D253DAnw7wKLFSGyH7zEzlqo-
2D2DzgMRy5HE-2D2DAH-2D2DSibmOy3H7xE-2D2526r-2D253Dk-2D5FLtXeOnKwxyyh3MpxxlSqpNo-
2D2DDzKd1AVBn602rWHPI-2D2526m-2D253DypKqIRB9Y5JRnSDF48Lim8fjmlpLnqdELXGY9H8Clu8-2D2526s-
2D253DCRz8zVcyAie8d83VsaiS6gZjfhAmx4GOkKtBkJ3EqxQ-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C66c3b8e62e524d232eba08d7ba4 14f2d-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637182661986648639-2D26sdata-
2D3D21ygGQgzOSPVfkY3vULBrf-2D252BWLkkfSzlIYVUVNv-2D252BZng3g-2D253D-2D26reserved-2D3D0-2526d-
253DDWMFAg-2526c-253DAnw7WKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-
SFLtXeOnKwxyyh3MpXxISqpNo-2DDzKd1AVBn602rWHPI-2526m-
253DQgqjjcPh1PAcSvt4R3xHYrNZACWUUqWmpD4DoE9Fvmas-2526s-253DrQmTvPMB6iiFVXlohVznMsJR-
2DIW4u5zSV6jg74pzei00-2526e-253D-26data-3D02-257C01-257CSCoorg-2540winston.com-

12
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 53 of 67

257C63ea415ec6df49b6fd7408d7 bcaf1555-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-257C0-
257C637185332494294287-26sdata-3 DOVKICUO68)j-252B9-252FckBWKuTKrWY5FSqYA6ju0fKIETWEFO-253D-
26reserved-3D0%26d%3DDWMFAg%26c%3DAnw7wKLFSGyH7/zEzlqo-zgMRy5HE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxlSqpNo-DzKd1AVBn602rWHP1I%26m%3D6sEuLVj-
C25281MiQ6_GiSkBCYlop|p50lv_Og8nmGQ%26s%3 Dds85r5DOtTORNgKGWZVnZxb8jBSGvWbLKi3kPPHNPWM%26e%3D
&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a80852 1a5ab4d02208e08d7e0dfe809%7C12a8aae45e2f4ad8ad
ab9375a84aa3e5%7C0%7C0%7C637225124602187660&amp;sdata=089g3%2BlalhTOVTnzN4iA1KqhXjJcKsuPYAjeGH 7ef]
0%3D&amp;reserved=0>

<image004.jpg>

From: Rychlinski, Joshua <JRychlinski@crowell.com<mailto:JRychlinski@crowell.com>>

Sent: Friday, February 14, 2020 5:32 PM

To: Coorg, Shilpa A. <SCoorg@winston.com<mailto:SCoorg@winston.com>>; Ranahan, Erin R.
<ERanahan@winston.com<mailto:ERanahan@winston.com>>; Golinveaux, Jennifer A.
<JGolinveaux@winston.com<mailto:JGolinveaux@winston.com>>; Brody, Michael L.
<MBrody@winston.com<mailto:MBrody@winston.com>>

Cc: Ramsey, Gabriel <GRamsey@crowell.com<mailto:GRamsey@crowell.com>>; Ghaffari, Kayvan
<KGhaffari@crowell.com<mailto:KGhaffari@crowell.com>>

Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa —
Thank you for your email. Let me take your issues in reverse order.

First, | confirm you are correct as to RFP no. 15 — Audible Magic will produce responsive documents. The objection
serves as a reminder to Charter and Bright House regarding Audible Magic’s production in the Sony v. Cox case.

Second, let me explain Audible Magic’s objections as to RFP Nos. 6, 7, and 9. That was to signal to you that we are not
filtering our production against the many thousands of works at issue in these cases. To be clear, we are not holding any
documents back because they mention (or do not mention) any particular artist.

Third, as to RFP no. 14, there are other communications outside MarkMonitor’s messages directly to Audible Magic
servers that are responsive to this RFP.

Finally, the client is investigating what fingerprint databases it currently possesses and/or those databases’ relationship
to the MarkMonitor project. | will update you when | hear from our client.

Please let me know if you still wish to meet and confer in lieu of the above.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP |
https://nam10.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.crowell.com%2F&amp;data=02%7C01%7CS
Coorg%40winston.com%7C9a808521a5ab4d02208e08d7 e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%/C0%7C
0%7C637225124602197656&amp;sdata=zLKWVnfdxdHOM 1dalZwdbDbEQF3nxuTr88amCNQYbBQ%3D&amp;reserved=0
<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2%2Furl%3Fu

13
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 54 of 67

%3Dhttps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-252Fu rildefense.proofpoint.com-
252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks. protection.outlook.com-5F-2D3Furl-2D3 Dhttps-2D253A-
2D252F-2D252Furldefense.proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-2D2D3A-2D5F-
2D5Fwww.crowell.com-2D2526d-2D253DDQMGaQ-2D2526c-2D253DtOwRGL5ICVZH157W8C8Wew-2D2526r-
2D253DhcDgmtwQW6afEirOZUZJyWH8Oli1FsH40-2D5F40B7ic3ho-2D2526m-
2D253DQktFXP6QSv3dLfSoqOFHAnuOEPVGDZmDTOJo035COTTI-2D2526s-
2D253De4jQFdyw7ekXVEBjgA9417S10yO4eVolQ-2D2DdGT1uJC1A-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C1563d58335e24469866708d7b1b6d5bf-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637173271150744214-2D26sdata-
2D3Dz94UngfvyHt8c1LRq-2D252B7khasXMvcal2lEY¥c9n-2D252B5ws614-2D253D-2D26reserved-2D3 DO-2526d-
253DDwMFAg-2526c-253DAnw7WKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-
5FLtXeOnKwxyyh3M pXxxlSqpNo-2DDzKd1AVBn602rWHPI-2526m-
253DypKqIRB9Y5JRnSDF48Lim8fjmlpLnqdELXGY9H8Clu8-2526s-

253DVuTobGfLz7ZUVB4ly2UB90EHsI7Sliod 5kGfmRoJxks-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C66c3b8e62e524d232eba08d7ba414f2d-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637182661986648639-26sdata-3DtW41Yul2tWkYJnjlzIIAfROtZpjFf2pNevva6xZFECE-253D-26reserved-
3D0%26d%3DDWMFAg%26c%3 DAnw7wKLFSGyH7zEzlqo-zgMRySHE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxxISqpNo-
DzKd1AVBn602rWHP1I%26m%3DQqjjcPh1PAcSvt4R3xHYrNZACWUUqWmpD4DoE9Fvmas%26s%3DGOs_u2SgmCL1EuT6P
AASKZTSNPXVLxnH_nl7ZiB8TgY%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a808521a5a b4d02208e
08d7e0dfe809%7C12a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602197656&amp;sdata=MwHT19Tq
UZqpz5dFVCPaPdo%2BNNO4NwqUXIISMmO0aD9Y%3D&amp;reserved=0>

1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887
jrychlinski@crowell.com<mailto:jrychlinski@ crowell.com>

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]

Sent: Friday, February 7, 2020 3:56 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.
Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,

| write regarding issues arising from Audible Magic’s objections and responses. We reserve our rights to raise any
additional concerns after we have reviewed Audible Magic’s production.

First, Audible Magic has objected in its entirety to RFP No. 12, which requests “Copies of all files, or portions, or
derivatives thereof (including any hashes, digital fingerprints, or checksums of files or portions of files) used by You as a
reference for the purposes of fingerprinting, identifying, or verifying that files or digital fingerprints submitted by
MarkMonitor are copies of the Copyright Works, and documents sufficient to identify the source of those copies.” As
you know, Audible Magic was retained by MarkMonitor on behalf of Plaintiffs and/or the RIAA in connection with
monitoring the copyright works now at issue in these litigations. Audible Magic’s software and systems were utilized to
create a unique digital fingerprint of the Copyright Works, which were then compared by Audible Magic and/or
MarkMonitor to allegedly infringing files. The digital fingerprints created using Audible Magic’s systems—and any
database containing those digital fingerprints—were therefore central to the identification of allegedly infringing files
that are now at issue. Audible Magic stated in its objections that its “reference database is dynamic, extremely large,

14
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 55 of 67

and past copies of the reference database do not exist.” Please confirm by February 14 whether Audible Magic’s
reference database, as it is currently maintained, includes any files, portions, or derivatives thereof that were used for
the purpose of fingerprinting, identifying, or verifying that files or digital fingerprints submitted by MarkMonitor are
copies of the Copyright Works, and whether Audible Magic will agree to produce them to the extent maintained. Based
upon its objections, we also need to understand to what extent Audible Magic no longer possesses copies of such files
that were used to identify alleged infringements of the Copyright Works.

Second, RFP No. 14 requests “Copies of all files, or portions or derivatives thereof (including any hashes, digital
fingerprints, or checksums of files or portions of files), submitted to you by MarkMonitor for the purpose of utilizing
Your System to determine whether the submitted file matched any file or digital fingerprint or any file in any database
maintained by you.” In response, Audible Magic objects to the extent the request calls for “production of ‘files, or
portions or derivative thereof’ that MarkMonitor submitted to Audible Magic for utilization of Audible Magic’s system as
these files do not exist.” Audible Magic then stated, however, that it would produce responsive, non-privileged
documents. Please confirm by February 14 whether you have responsive documents, and if so, whether you intend to
withhold any on the basis of your objections.

Third, Audible Magic objected in its entirety to RFP Nos. 6, 7, and 9, which request “All Communications” with Plaintiffs,
the RIAA, and MarkMonitor, respectively, concerning the Copyright Works. These requests are directly relevant to the
issues in this litigation, including by way of example, the processes Audible Magic used, any instructions or materials
communicated from these entities to Audible Magic, and/or the presence of any false negatives. We are willing to meet
and confer regarding the basis for Audible Magic’s objections. Please provide your availability on February 18 or 19 to
discuss.

Lastly, RFP No. 15 requests “Any databases, indices, or other repositories of information concerning the results of any
fingerprinting, identification, and/or verification conducted by Your System of any files or portions or derivatives thereof
(including hashes, digital fingerprints, or checksums of file or portions of files) submitted to you by MarkMonitor on
behalf of RIAA or any of the Plaintiffs, including but not limited to "transaction logs" memorializing the results of such
results.” Audible Magic has agreed to produce responsive documents, subject to its objections, which include that the
request seeks “documents that are already in” Charter’s or Bright House’s possession or “otherwise available from
Plaintiffs.” Please confirm by February 14 that Audible Magic will produce all versions of the transaction logs and any
other documents responsive to this request in their possession, custody, or control.

We look forward to hearing from you by February 14 regarding the above matters, including your availability to meet
and confer on February 18 or 19, and receiving Audible Magic’s production by the end of the month.

Regards,

Shilpa A. Coorg

Associate Attorney

Winston & Strawn LLP

D: +1 213-615-1933

F: +1 213-615-1750

winston.com<https://nam10.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense. proofpoint.com%2Fv2
%2Furl%3Fu%3Dhttps-3A__nam01.safelinks.protection.outlook.com_-3Furl-3Dhttps-253A-252F-

252Furldefense. proofpoint.com-252Fv2-252Furl-253Fu-253Dhttps-2D3A-5F-5Fnam01.safelinks.protection.outlook.com-

5F-2D3Furl-2D3Dhttps-2D253A-2D252F-2D252Furldefense.proofpoint.com-2D252Fv2-2D252Furl-2D253Fu-2D253Dhttp-
2D2D3A-2D5F-2D5Fwww.winston.com-2D2526d-2D253DDwMFAg-2D2526c-2D253DAnw7wKLFSGyH7zEzlqo-

15
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 56 of 67

2D2DzgMRy5HE-2D2DAH-2D2DSibmOy3H7xE-2D2526r-2D253Dk-2D5FLtXeOnKwxyyh3M pXxlSqpNo-
2D2DDzKd1AVBn602rWHPI-2D2526m-2D253DLV16XZ2UqKA6OKtTQejnnC-2D5FlvHJxgrffvQ2NZouaZPY-2D2526s-
2D253DPho44E3NbOTcZ-2D2DAcoj03HHa-2D2DX9cGavs7h2vJChjg50g-2D2526e-2D253D-2D26data-2D3D02-2D257C01-
2D257CSCoorg-2D2540winston.com-2D257C1563d58335e24469866708d7b1b6d5bf-
2D257C12a8aae45e2f4ad8adab9375a84aa3e5-2D257C0-2D257C0-2D257C637173271150744214-2D26sdata-
2D3DigX2deOi5JzMi1szrHutkdaObghdUT8H4IGEcpvPsbE-2D253D-2D26reserved-2D3D0-2526d-253DDwMFAg-2526c-
253DAnw7wKLFSGyH7zEzlqo-2DzgMRy5HE-2DAH-2DSibmOy3H7xE-2526r-253Dk-5FLtXeOnKwxyyh3MpXxlSqpNo-
2DDzKd1AVBn602rWHPI-2526m-253DypKqIRB9YSJRnSDF48Lim8fjmlpLnqdELXGY9H8Clu8-2526s-
253D5VimlIZHWzwRJNGS8Qv7yMxPNVI-2Dk4MFIVNonilBNoiw-2526e-253D-26data-3D02-257C01-257CSCoorg-
2540winston.com-257C66c3b8e62e524d232eba08d7ba414f2d-257C12a8aae45e2f4ad8adab9375a84aa3e5-257C0-
257C0-257C637182661986658593-26sdata-3Dgqz-252BYaROOVCCKr1-252Bl-252FoEi76XGYnskGn66-252Bg7 2swOkdg-
253D-26reserved-3D0%26d%3 DDWMFAg%26c%3DAnw7wKLFSGyH7zEzlqo-zgMRySHE-AH-
SibmOy3H7xE%26r%3Dk_LtXeOnKwxyyh3MpXxxlSqpNo-
DzKd1AVBn602rWHPI%26mM%3DQqjjcPh1PAcSvt4R3xHYrNZACWUUqWmpD4DoE9Fvmas%26s%3DRREV4TznqtigrfnEzv
Hp3vnEmYM3KOLUGV8-
wwiBYDg%26e%3D&amp;data=02%7C01%7CSCoorg%40winston.com%7C9a808521a5ab4d02208e08d7e0dfes09%7C12
a8aae45e2f4ad8adab9375a84aa3e5%7C0%7C0%7C637225124602197656&amp;sdata=d1n6T30kb8TWZDDStIptfqkEmI|
mFtdbcOLKLM%2FHSAOM%3D&amp;reserved=0>

<image005.jpg>

From: Rychlinski, Joshua <JRychlinski@crowell.com<mailto:JRychlinski@crowell.com>>

Sent: Wednesday, January 29, 2020 6:24 PM

To: Coorg, Shilpa A. <SCoorg@winston.com<mailto:SCoorg@winston.com>>; Ranahan, Erin R.
<ERanahan@winston.com<mailto:ERanahan@winston.com>>

Cc: Ramsey, Gabriel <GRamsey@crowell.com<mailto:GRamsey@crowell.com>>; Ghaffari, Kayvan
<KGhaffari@crowell.com<mailto:KGhaffari@crowell.com>>

Subject: Audible Magic Subpoena Responses

Counsel,

Attached are Audible Magic’s subpoena responses in the Bright House (Case No. 8:19-cv-710) and Charter (Case No. 19-
cv-874) matters.

Best,
Josh

Joshua M. Rychlinski | Counsel

 

The contents of this message may be privileged and confidential. If this message has been received in error, please
delete it without reading it. Your receipt of this message is not intended to waive any applicable privilege. Please do not
disseminate this message without the permission of the author. Any tax advice contained in this email was not intended
to be used, and cannot be used, by you (or any other taxpayer) to avoid penalties under applicable tax laws and
regulations.

16
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 57 of 67

Exhibit 4
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 58 of 67

 

From: Coorg, Shilpa

To: Rychlinski, Joshua; Ranahan, Erin; Golinveaux, Jennifer; Brody, Michael; Padmanabhan, Krishnan
Cc: Ramsey, Gabriel; Ghaffari, Kayvar

Subject: RE: Audible Magic Subpoena Responses

Date: Monday, April 06, 2020 1:20:00 PM

Josh,

We understood from your email below that we could expect Audible Magic’s additional production
by Friday, April 3, but do not believe we have received it. Please let us know the status of the
production.

Regards,
Shilpa

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +4 213-615-1933
F: +4 213-615-1750

winstor.com

WINSTON
&STRAWN

Lue
From: Rychlinski, Joshua <JRychlinski@crowell.com>
Sent: Monday, March 30, 2020 7:57 AM
To: Coorg, Shilpa <SCoorg@winston.com>; Ranahan, Erin <ERanahan@winston.com>; Golinveaux,
Jennifer <JGolinveaux@winston.com>; Brody, Michael <MBrody@winston.com>; Padmanabhan,
Krishnan <KPadmanabhan@winston.com>
Cc: Ramsey, Gabriel <GRamsey@crowell.com>; Ghaffari, Kayvan <KGhaffari@crowell.com>
Subject: RE: Audible Magic Subpoena Responses

Hi Shilpa —

Thank for your well wishes. With respect to transaction logs, investigation of the same by Audible
Magic was the reason for the slight delay in Audible Magic’s production. There will be more logs
forthcoming for the RIAA-Markmonitor project in the upcoming production.

Second, looking at my calendar this week | see Friday is not the end of March, which is what | had
intended when | wrote my prior email. Given Audible Magic is still finalizing some of the logs, we'll
be making the production on Friday.

Third, as to your request into Audible Magic’s search, collection, and tagging process, | don’t
understand the basis for your request. As | did most of the work myself, | do not see how it is not

privileged. If you have authority otherwise, I’d be happy to reconsider.

Best,
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 59 of 67

Josh

Joshua M. Rychlinski | Counsel

1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

inychlinski@erowell.com

 

From: Coorg, Shilpa [mailto:SCoorg@winston.com]
Sent: Monday, March 23, 2020 2:56 PM

To: Rychlinski, Joshua; Ranahan, Erin; Golinveaux, Jennifer; Brody, Michael; Padmanabhan, Krishnan
Cc: Ramsey, Gabriel; Ghaffari, Kayvan
Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,

| hope you are well and staying safe. Thank you for confirming that no documents were withheld on
the basis of Audible Magic’s objections, and that all fingerprint databases in Audible Magic’s
possession have now been produced. With respect to transaction logs, our review of the
spreadsheets produced by Audible Magic indicates that with the possible exceptions of AUDIBLE-
MAGIC0062913 and AUDIBLE-MAGIC0064404, 64397, and 64370 (which appear to be 3 copies of
the same document) no transaction logs have been produced beyond what was produced in the Cox
case (REVO0003444). Can you confirm that Audible Magic’s possesses no transaction logs for
RIAA/DtecNet/MarkMonitor projects beyond these documents?

For RFP Nos. 6, 7, and 9, please also let us know of any search parameters, including, inter alia, date,
custodian, subject matter, used to filter documents for responsiveness.

We look forward to receiving the remainder of Audible Magic’s production by March 31.

Regards,

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +1 213-615-1933
F: +1 213-615-1750
winston. com
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 60 of 67

WINSTON
&STRAWN

uP

 

From: Rychlinski, Joshua <JRychlin:
Sent: Thursday, March 19, 2020 12:26 PM

To: Coorg, Shilpa <SCoorg@winston.com>; Ranahan, Erin <ERanahan@winston.com>; Golinveaux,
n.com>; Padmanabhan,

 

 

  
 

Krishnan <KPadmanabhan@winston.com>
Cc: Ramsey, Gabriel <GRamsey@crowell.com>; Ghaffari, Kayvan <KG

haffari@crowell.com>

     

Subject: RE: Audible Magic Subpoena Responses
Hi Shilpa —

| hope you are well. We are having some issues finalizing tomorrow’s production, though the
volume is small (approximately 5% or less by document count of the previous production). | expect
we'll have it for you by the end of March.

On the database front, in the Feb. agth production Audible Magic produced the database files it was
able to identify for the RIAA-MarkMonitor project; no more databases will be forthcoming. Also, as
stated previously, Audible Magic has not held back any documents due to their discussion (or lack
thereof) of any work in either of the cases.

Best,
Josh

Joshua M. Rychlinski | Counsel
1001 Pennsylvania Avenue NW
Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

 

 

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]
Sent: Monday, March 2, 2020 12:02 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.; Padmanabhan,
Krishnan

Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 61 of 67

Josh,

Thank you for the email and production. Do you have a rough estimate as to how many documents
we can expect on March 20? Although | understand more responsive databases may be produced in
the coming weeks, can you represent that all responsive databases will be produced by March 20,
with none held back on the basis of Audible Magic’s objections?

Additionally, please do let us know regarding RFP Nos. 6, 7, and 9, including (1) whether Audible
Magic is withholding documents on the basis of any objections, and (2) any search parameters used
to filter documents for nonresponsiveness.

Regards,

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +1 213-615-1933
F: +4 213-615-1750

winston.com

WINSTON
&STRAWN

From: Rychlinski, Joshua <JRychlinski
Sent: Friday, February 28, 2020 4:34 PM

To: Coorg, Shilpa A. <SCoorg@winston.cam>; Ranahan, Erin R. <ERan
Golinveaux, Jennifer A. </Golinveaux@winston.com>; Brody, Michael L. <MBrody@winston.com>
Cc: Ramsey, Gabriel <GR ell.com>; Ghaffari, Kayvan <KGhaffari@crowell. com>
Subject: RE: Audible Magic Subpoena Responses

 

ahan@winston.com>;

      

/

J@CKrOW

     

amMse

 

 

Hi Shilpa —

| will be serving a production to you and your team shortly through the Crowell file transfer system.
The password for the ZIP therein is J!h\!&6JYmrJ6u\k. As we were finalizing the production this
week, we-noticed an issue with document collection. We have since rectified this issue, but we now
have more documents to review, the vast majority of which should be emails. We anticipate the
review and production of these documents should be complete by March 20.

| will confirm that we are not withholding any documents on the basis of an objection concerning
the copyrighted works at issue in either case.

Given that there are more documents for us to review, | am not prepared to make a representation
that there are no more potentially responsive databases. However, today’s production does contain
responsive database files within it.

Best,
Josh
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 62 of 67

Joshua M. Rychlinski | Counsel

1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

irycblinsk

 

 

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]

Sent: Wednesday, February 26, 2020 6:33 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.
Cc: Ramsey, Gabriel; Ghaffari, Kayvan

Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,
Thanks very much for the response.

Regarding Audible Magic’s communications with Plaintiffs, the RIAA, and MarkMonitor, in addition
to the manual review of documents, were there search parameters you used to determine that
documents were nonresponsive? If so, please let us know what those search parameters were so
we can understand the types of documents that were withheld on the basis of nonresponsiveness.
Please also confirm that Audible Magic is not withholding any responsive documents on the basis of
its objections as to RFP Nos. 6, 7, and 9.

Regarding the fingerprint databases, are we correct that the production on Friday will include any
and all responsive databases in Audible Magic’s possession, custody, and/or control?

Regards,

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +4 213-615-1933
F: +1 213-615-1750

winston.com

WINSTON
&STRAWN

(as
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 63 of 67

From: Rychlinski, Joshua <JRychlinski@crowell. com>

Sent: Tuesday, February 25, 2020 2:23 PM

To: Coorg, Shilpa A. <SCoorg@winston.com>; Ranahan, Erin R. <ERanahan@winston.com>;
Golinveaux, Jennifer A. </Golinveaux@winston.com>; Brody, Michael L. <MBrody@winston.c
Cc: Ramsey, Gabriel <GRamsev@crowell.com>; Ghaffari, Kayvan <KGhaffari@crowell.com>
Subject: RE: Audible Magic Subpoena Responses

  

      

om>

   

 

 

Hi Shilpa —

Thank you for your email. We reviewed documents concerning Audible Magic’s communications
with the RIAA, Plaintiffs, and MarkMonitor. We will not be carte blanche producing this material as
you suggest — we conducted a responsiveness review by reviewing thousands of documents as well
as utilizing other methods. To be sure, there were nonresponsive documents in our collection that
will not be produced. However, to the extent a document is discussing a work (e.g., ‘Please upload
the new Drake mixtape to the database’) we did not then check that individual reference to
determine if it is one of the thousands of works at issue in these cases, as you are in a better (or
certainly, no worse) position than us to make that determination.

The production this Friday will include the database files | mentioned below.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP | www.crowell.com
1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

ieychlinski@ecrowell corm

 

 

From: Coorg, Shilpa A. [mailto:SCoorg@winston.com]
Sent: Monday, February 24, 2020 7:51 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.
Cc: Ramsey, Gabriel; Ghaffari, Kayvan
Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,

Thank you for your response and clarifications. With respect to RFP Nos. 6, 7, and 9, which request
“All Communications” with Plaintiffs, the RIAA, and MarkMonitor, respectively, concerning the
alleged works at issue in the underlying litigation, please let us know how Audible Magic intends to
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 64 of 67

search for responsive documents if it is not filtering against the works-at-issue. Will Audible Magic
search for and produce “all communications” with the Plaintiffs, the RIAA, and MarkMonitor with no
additional limitations on search parameters? Additionally, | understand Audible Magic intends to
provide its production to us by the end of this month. Please let us know by February 28 the results
of your investigation into which, if any, fingerprint databases Audible Magic currently possesses, so
that we may evaluate the production.

Regards,
Shilpa

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +1 213-615-1933
F: +1 213-615-1750

winston.com

WINSTON
&STRAWN

uP

  

From: Rychlinski, Joshua <JRychlinski
Sent: Friday, February 14, 2020 5:32 PM

To: Coorg, Shilpa A. <SCoorg@winston.com>; Ranahan, Erin R. <ERanahan@wins
Golinveaux, Jennifer A. <JGolinveau
Cc: Ramsey, Gabriel <GRamsey@crow
Subject: RE: Audible Magic Subpoena Responses

tan.com>;

  
 

 

@winston.c

  

x

 

Hi Shilpa —
Thank you for your email. Let me take your issues in reverse order.

First, | confirm you are correct as to RFP no. 15 — Audible Magic will produce responsive documents.
The objection serves as a reminder to Charter and Bright House regarding Audible Magic’s
production in the Sony v. Cox case.

Second, let me explain Audible Magic’s objections as to RFP Nos. 6, 7, and 9. That was to signal to
you that we are not filtering our production against the many thousands of works at issue in these
cases. To be clear, we are not holding any documents back because they mention (or do not
mention) any particular artist.

Third, as to RFP no. 14, there are other communications outside MarkMonitor’s messages directly to
Audible Magic servers that are responsive to this RFP.

Finally, the client is investigating what fingerprint databases it currently possesses and/or those
databases’ relationship to the MarkMonitor project. | will update you when | hear from our client.
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 65 of 67

Please let me know if you still wish to meet and confer in lieu of the above.

Best,
Josh

Joshua M. Rychlinski | Counsel

Crowell & Moring LLP | www.crowell.com
1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

iryvehlinskigicrowell com

 

 

From: Coorg, Shilpa A. [mailto:;SCoora@winsten.com]
Sent: Friday, February 7, 2020 3:56 PM

To: Rychlinski, Joshua; Ranahan, Erin R.; Golinveaux, Jennifer A.; Brody, Michael L.
Cc: Ramsey, Gabriel; Ghaffari, Kayvan
Subject: RE: Audible Magic Subpoena Responses

External Email

Josh,
| write regarding issues arising from Audible Magic’s objections and responses. We reserve our
rights to raise any additional concerns after we have reviewed Audible Magic’s production.

 

First, Audible Magic has objected in its entirety to RFP No. 12, which requests “Copies of all files, or
portions, or derivatives thereof (including any hashes, digital fingerprints, or checksums of files or
portions of files) used by You as a reference for the purposes of fingerprinting, identifying, or
verifying that files or digital fingerprints submitted by MarkMonitor are copies of the Copyright
Works, and documents sufficient to identify the source of those copies.” As you know, Audible
Magic was retained by MarkMonitor on behalf of Plaintiffs and/or the RIAA in connection with
monitoring the copyright works now at issue in these litigations. Audible Magic’s software and
systems were utilized to create a unique digital fingerprint of the Copyright Works, which were then
compared by Audible Magic and/or MarkMonitor to allegedly infringing files. The digital fingerprints
created using Audible Magic’s systems—and any database containing those digital fingerprints—
were therefore central to the identification of allegedly infringing files that are now at issue. Audible
Magic stated in its objections that its “reference database is dynamic, extremely large, and past
copies of the reference database do not exist.” Please confirm by February 14 whether Audible
Magic’s reference database, as it is currently maintained, includes any files, portions, or derivatives
thereof that were used for the purpose of fingerprinting, identifying, or verifying that files or digital
fingerprints submitted by MarkMonitor are copies of the Copyright Works, and whether Audible
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 66 of 67

Magic will agree to produce them to the extent maintained. Based upon its objections, we also need
to understand to what extent Audible Magic no longer possesses copies of such files that were used
to identify alleged infringements of the Copyright Works.

Second, RFP No. 14 requests “Copies of all files, or portions or derivatives thereof (including any
hashes, digital fingerprints, or checksums of files or portions of files), submitted to you by
MarkMonitor for the purpose of utilizing Your System to determine whether the submitted file
matched any file or digital fingerprint or any file in any database maintained by you.” In response,
Audible Magic objects to the extent the request calls for “production of ‘files, or portions or
derivative thereof’ that MarkMonitor submitted to Audible Magic for utilization of Audible Magic’s
system as these files do not exist.” Audible Magic then stated, however, that it would produce
responsive, non-privileged documents. Please confirm by February 14 whether you have responsive
documents, and if so, whether you intend to withhold any on the basis of your objections.

Third, Audible Magic objected in its entirety to RFP Nos. 6, 7, and 9, which request “All
Communications” with Plaintiffs, the RIAA, and MarkMonitor, respectively, concerning the Copyright
Works. These requests are directly relevant to the issues in this litigation, including by way of
example, the processes Audible Magic used, any instructions or materials communicated from these
entities to Audible Magic, and/or the presence of any false negatives. We are willing to meet and
confer regarding the basis for Audible Magic’s objections. Please provide your availability on
February 18 or 19 to discuss.

Lastly, RFP No. 15 requests “Any databases, indices, or other repositories of information concerning
the results of any fingerprinting, identification, and/or verification conducted by Your System of any
files or portions or derivatives thereof (including hashes, digital fingerprints, or checksums of file or
portions of files) submitted to you by MarkMonitor on behalf of RIAA or any of the Plaintiffs,
including but not limited to "transaction logs" memorializing the results of such results.” Audible
Magic has agreed to produce responsive documents, subject to its objections, which include that the
request seeks “documents that are already in” Charter’s or Bright House’s possession or “otherwise
available from Plaintiffs.” Please confirm by February 14 that Audible Magic will produce all versions
of the transaction logs and any other documents responsive to this request in their possession,
custody, or control.

We look forward to hearing from you by February 14 regarding the above matters, including your
availability to meet and confer on February 18 or 19, and receiving Audible Magic’s production by
the end of the month.

Regards,

Shilpa A. Coorg
Associate Attorney
Winston & Strawn LLP
D: +4 213-615-1933
F: +4 213-615-1750
Case 5:20-mc-80072-VKD Document 2 Filed 04/21/20 Page 67 of 67

WINSTON
&STRAWN

From: Rychlinski, Joshua <JRychlinski@crowell.com>

Sent: Wednesday, January 29, 2020 6:24 PM

To: Coorg, Shilpa A. <SCoorg@winston.com>; Ranahan, Erin R. <ERanahan@winston.com>
Cc: Ramsey, Gabriel <GR @crowell.com>; Ghaffari, Kayvan <KGhaffari@crowell com>

Subject: Audible Magic Subpoena Responses

 

  

   

 

Counsel,

Attached are Audible Magic’s subpoena responses in the Bright House (Case No. 8:19-cv-710) and
Charter (Case No. 19-cv-874) matters.

Best,
Josh

Joshua M. Rychlinski | Counsel

 

Crowell & Moring LLP | www.crowell.com
1001 Pennsylvania Avenue NW

Washington, DC 20004

Office: 1.202.624.2688 | Mobile: 1.248.302.7887

‘chlinski@erowell com

 

 

 

10
